  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 1 of 78




HASSELL CONSTRUCTION COMPANY, INC.
                                                       BALANCE SHEET

                                                           MAY 3, 2018




                          HCCI Net
                         Worth Contest       Exhibit
                         Exhibit ____          I
        Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 2 of 78




                                    CONTENTS

BALANCE SHEET   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   .   2
              Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 3 of 78


                               HASSELL CONSTRUCTION COMPANY, INC.
                                         BALANCE SHEET
                                           MAY 3, 2018

                                           ASSETS


CURRENT ASSETS:
   Note receivable - stockholder                                                  $    250,000
   Accounts receivable:
       Estimates and trade                                        $   3,052,391
       Retainage                                                        998,479
       Federal income tax                                               152,389
       Affiliate                                                         26,459
       Officers                                                          13,017
       Other                                                              4,119       4,246,854
   Prepaid expenses and deposits:
       Prepaid rent                                                      1,000
       Prepaid insurance                                               120,016
       Deposits - other                                                 10,071         131,087

             Total current assets                                                     4,627,941

PROPERTY AND EQUIPMENT:
   Buildings and improvements                                           558,574
   Machinery and equipment                                            8,769,500
   Leasehold improvements                                               109,498
   Automobiles and trucks                                               142,978
   Furniture and fixtures                                               104,220
                                                                      9,684,770
    Less accumulated depreciation                                     7,136,070
                                                                      2,548,700
    Land                                                                 79,145       2,627,845

OTHER ASSETS:
   Miscellaneous deposits                                                3,027
   Cash value life insurance                                            62,744          65,771

             TOTAL                                                                $   7,321,557

Amounts are the representation of Company Management, no assurance is provided




                                              -2-
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 4 of 78




                    L I A B I L I T I E S A N D S T O C K H O L D E R S' E Q U I T Y


CURRENT LIABILITIES:
   Bank overdraft                                                                         $     130,961
   Current maturities of long-term debt                                                       2,266,590
   Accounts payable:
        Trade                                                           $   3,875,372
        Subcontractor retainage                                               411,727
        Miscellaneous                                                           8,936         4,296,035
   Accrued expenses:
        Insurance, interest and taxes                                          36,084
        Payrolls                                                               19,810
        Other                                                                  67,760          123,654

              Total current liabilities                                                       6,817,240

DEFERRED FEDERAL INCOME TAX                                                                    245,000

LONG-TERM DEBT:
   Total                                                                    2,718,947
   Less current maturities                                                  2,266,590          452,357

STOCKHOLDERS' EQUITY:
   Preferred stock                                                           1,647,000
   Common stock                                                                112,006
   Additional paid-in capital                                                1,059,903
   Accumulated deficit                                                      (2,607,928)
                                                                               210,981
    Less treasury stock - at cost                                             (404,021)        (193,040)




              TOTAL                                                                       $   7,321,557

Amounts are the representation of Company Management, no assurance is provided




                                                  -2-
Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 5 of 78




                                                         k
                                                      ler
                                                   tC
                                               ric
                                            ist
                                         lD
                                       nie
                                   Da
                                 is
                               hr
                            C
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un




                             Exhibit
                               J
      Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 6 of 78




7.      The Final Judgment is valid, subsisting, and unsatisfied by HCCI.

8.      Within my knowledge, HCCI does not possess property in Texas su~ject to execution
        sufficient to satisfy the Final Judgment.

9.      On information and belief, and based on infonnation available on the Texas Secretary of
        State's website, many of HCCI's other creditors claim security interests and liens on
        HCCI's non-exempt property in Texas, including HCCI's real property and equipment,
        that would otherwise be subject to execution to satisfy the Final Judgment.

10.     On information and belief, and based on information contained in filings in the real
        property records, CommunityBank of Texas, N.A. has a security interest in HCCI's real
        property, which is known as Lot Thirteen in Block Six, Independence Grove, in Harris
        County, Texas.      That document also indicates that CommunityBank of Texas, N.A.
        claims a security interest in HCCI's equipment.

1L      On infonnation and belief, and based on infonnation contained in financing statements
        filed with the Texas Secretary of State, TCF Equipment Finance, Jnc. ("TCF") claims a
        security interest in all equipment, inventory, software, and other personal property subject
        to a lea'3e between TCF and HCCI. including, but not limited to, a 2009 Gomaco Model
        GPH2600 Slipf01m Paver.

12,     On information and belief, and based on information contained in financing statements
        filed with the Texas Secretary of State, Caterpillar Financial Services Corporation claims
        a security interest in a 140M Motor Grader owned by HCCI.

13.     On information and belief, and based on information contained in financing statements
        filed with the Texas Secretary of State, Wells Fargo Equipment Finance, Inc. claims a
        security interest in a 2012 Gomaco Model TiC-600 Concrete Paving Texture/Cure
        Machine owned by HCCL

14.     On information and belief, and based on information contained in financing statements
        filed with the Texas Secretary of State, GE Capital Commercial, Inc. claims a security
        interest in a Planer Model # 40IN owned by HCCI.

15.     Based on all of the foregoing, I do not believe that HCCI possesses property in Texas
        subject to execution sufficient to sati•~k


                                              Roye~. ~eiI
                                                                      t'I
        SIGNED AND SWORN TO BEFORE ME on April IQ_, 2018.
                                                   r\
                                                   ~"""""'?', •.t "-'"''<"":'°"".
                                                        .Lb -~-'-"""---'-·----··----~--------------···············..~·
                                              Notary Public in and for the State of Texas




America:OO 17922/00003 :68439773v2
    Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 7 of 78
                                                                     3/29/2016 5 58 01 PM
                                                                     Chris Daniel - District Clerk
                                                                     Harns County
                                                                     Envelope No 9844444
                                                                     By CORNETT, LAWANDA
                                                                     Filed 3/29/2016 5 58 01 PM
                                  NO 2015-29275

R HASSELL HOLDING COMPANY,                  §       IN THE DISTRICT COURT OF
INC, R HASSELL & COMPANY, INC,              §
R HASSELL BUILDERS, INC AND                 §
ROYCE HASSELL                               §
                                            §
v                                           §            HARRIS COUNTY, TEXAS
                                            §
COATS, ROSE, RYMAN & LEE, P C ,             §
RICHARD L ROSE, PATRICK GAAS,               §
HEATHER ASSELIN AND                         §
DAVID LYNCH                                 §          234TH JUDICIAL DISTRICT


             FINDINGS OF FACT AND CONCLUSIONS OF LAW


A     F1nd1ngs Of Fact

                                                                     Granted Denied

1     Any conclusions of law that have been designated as
      fmdmgs of fact will be considered conclusions of law

2     James C Hassell and his children, James Phillip
      Hassell, Shawn Hassell Potts, Mike Hassell, Jason
      James Hassell, among others, are the current and/or
      former owners, officers, and directors of Hassell
      Construction Company, Inc ("HCCI"), a general
      contractor

3     Royce Hassell ("Royce") is the owner of and/or prmcipal
      m R Hassell Bmlders, Inc, R Hassell & Company, Inc,
      R Hassell Holdmg Company, Inc ("RHHC"), and/or
      G R Group Resources, LLC (all together with Royce, the
      "R Hassell Entities")

4     Royce's wife, Silvia Hassell ("SilVIa"), is an attorney, and
      previously represented Plamtiffs m this smt

5     One or more of the R Hassell Entities was m debt to
      HCCI at all or part of the time that the events giVIng
      rise to this smt occurred




                                        Exhibit
                                          K
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 8 of 78




6      In January 2012, Heather Asselm ("Asselm") and
       Patrick Gaas ("Gaas"), both attorneys and directors of
       the law firm Coats Rose, PC ("Coats Rose") met with
       James C Hassell and James Phillip Hassell on behalf of
       HCCI to evaluate var10us secured transact10ns and
       potential defensive strategies related to matters
       mvolvmg R Hassell Bmlders, Inc , R Hassell &
       Company, Inc , Royce, and Silvia

7      The commumcat10ns between and amongst HCCI's
       representatives and Coats Rose that occurred before,
       durmg, and after the January 2012 consultat10n were
       made for the purpose of facihtatmg Coats Rose's
       rendit10n of legal advice to HCCI and/or with a view to
       HCCI's obtammg profess10nal legal services from Coats
       Rose

8      Neither Royce nor Silvia was present at the January
       2012 consultat10n, and no one attended the meetmg on
       behalf of Royce's other compames, which mcluded
       RHHC, R Hassell & Company, Inc, R Hassell Bmlders,
       Inc , and G R Group Resources LLP

9      Durmg the January 2012 consultat10n, Coats Rose was
       not asked to represent any of the R Hassell Entities or
       Royce or Silvia Hassell

10     In January 2012, Coats Rose was actively engaged
       representmg Gall Construct10n of America, Limited
       agamst R Hassell Bmlders, Inc m Cause No 2011-
       70117, Gall Const1 uctwn of America, Ltd v R Hassell
       Builders, Inc, m the 295th Judicial District Court of
       Harris County, Texas

11     Coats Rose was not asked to represent any Jomt
       venture, or to provide advice on behalf of or for the
       benefit of any Jomt venture or any of the R Hassell
       Entities




                                       -2-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 9 of 78




                                                                          Gr nted Denied

12     Followmg the January 2012 consultat10n with James C
       Hassell and James Phillip Hassell, Coats Rose sent an
       engagement agreement to James Phillip Hassell on
       behalf of HCCI

13     James Phillip Hassell on behalf of HCCI signed the 2012
       engagement agreement and sent a retamer, but did not
       provide Coats Rose with the mformat10n necessary to
       proceed with any work at that time

14     It was not until September 2013 that HCCI formally
       engaged Coats Rose, provided Coats Rose with
       mformat10n and documentation, and authorized Coats
       Rose to provide services m the representat10n of HCCI,
       James C Hassell, and Hassell Management Services,
       LLC ("HMS")

15     At no time have Defendants 1 ever represented, been
       asked to represent, or provided advice or any other
       services for or on behalf of the R Hassell Entities,
       Royce, or Silvia

16     At no time did Defendants-mcludmg Gaas, Asselm, or
       any other Coats Rose attorney-ever consult with any of
       the R Hassell Entities, Royce, or Silvia regardmg
       providmg them with any legal services

17     At all times, mcludmg the January 2012 consultation,
       the R     Hassell Entities-mcludmg RHHC-were
       adverse parties to Coats Rose clients James C Hassell,
       James P Hassell, HCCI, and HMS

18     At no time have Defendants given Royce or Silvia any
       reason to believe that they or the R Hassell Entities
       were represented by Coats Rose, Gaas, Asselm, or any of
       the Defendants




       1''Defendants" means Defendants Coats Rose, along with Coats Rose directors Asselm, Gaas,
David Lynch ('Lynch"), and Richard Rose ('Rose")

                                             -3-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 10 of 78




                                                                   Gr:: nted Denied

19     Defendants have mformed Silvia, who is and has been
       counsel for Royce and the R Hassell Entities, orally and
       m wr1tmg on more than one occas10n that Defendants do
       not represent Royce, Silvia, or any of the R Hassell
       Entities

20     Rose is a director and foundmg member of Coats Rose

21     Rose serves on the board of Harris County Improvement
       District 18 ("HCID 18") as a private citizen, not as a
       representative of or attorney for Coats Rose

22     Although HCID 18 is a defendant and a third party
       plamtiff m Cause No 2012-42981, Hassell Constr Co,
       Inc v Springwoods Realty Co and Harris Co
       Improvement Dist #18, m the 333rd Judicial D1str1ct
       Court of Harris County, Texas (the "Sprmgwoods Smt")

23     Defendants are not, nor have they ever been, counsel of
       record for any party m the Sprmgwoods Smt

24     Rose has recused and d1squahfied himself from                  I
       part1c1patmg m any dehberat10ns, votes, or other
       act1v1ties of HCID 18 that relate or refer to HCCI or any      I
       of the R Hassell Entities

25     Rose has filed a Local Government Officer Disclosure
       Statement so that there would be no poss1b1hty of
       mfluencmg HCID 18 on behalf of Coats Rose's chent
       HCCI




                                        -4-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 11 of 78




                                                                        Granted Denied
                                                                             I
26     Gaas sent Silvia a letter on September 20, 2013, statmg
       m part as follows

            As you know, this firm represents [HCCI]
            (hereafter, the "Company") Please immediately
            cease all commumcat10ns with the Company
            concernmg its busmess with R Hassell Bmlders
            and direct all such commumcat10ns to my
            attent10n
                                    ***
            As you are further aware, this law firm does not
            represent R Hassell Bmlders m any matter

27     On October 15, 2013, several of the R Hassell Entities
       filed a declaratory Judgment act10n agamst HCCI and
       HMS m a presumed effort to circumvent arbitrat10n of a
       dispute between James C Hassell, HMS, and HCCI on
       the one hand and the R Hassell Entities on the other
       hand 2

28     Houston attorney Robert Kruckemeyer ("Kruckemeyer")
       origrnally represented the plamtiffs m the Dec Action

29     Defendants are not, nor have they ever been, counsel of
       record for any party m the Dec Act10n

30     Silvia substituted m as counsel for plamtiffs m the Dec
       Action on December 30, 2013 over opposition from the
       defendants m that proceedmg

31     For the first time m an official proceedmg, and m
       response to the defendants' ob1ect10ns to the mot10n to
       substitute, the plamtiffs m the Dec Act10n claimed that
       Coats Rose had a confhct of mterest m representmg
       HCCI and HMS




        2The ''Dec Act10n" is Cause No 2013-61995, R Hassell & Co Inc, R Hassell Builders, Inc,
R Hassell Holding Co , Inc and GR Group Resources LLP v Hassell Construction Co , Inc and
Hassell Management Services LLC, m the 125th Jud1c1al D1str1ct Court of Harris County, Texas

                                            -5-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 12 of 78




                                                                   Granted Denied
                                                                    '
32     On March 3, 2014, the trial court m the Dec Act10n
       granted HCCI's and HMS's mot10n to compel
       arbitrat10n, sendmg the entire dispute to arbitrat10n

33     Represented by Silvia, the Dec Act10n plamtiffs moved
       for reconsiderat10n of the rulmg, attachmg a proposed
       First Amended Petit10n for Declaratory Judgment that
       agam raised the issue of Coats Rose's alleged confhct of
       mterest

34     The trial court m the Dec Act10n demed the plamtiffs'
       mot10n to amend their pleadmgs, mot10n for
       reconsiderat10n, and var10us other forms of requested
       relief on April 2, 2014

35     The Dec Act10n plamtiffs subsequently sought
       mandamus relief of the order compellmg arbitrat10n m
       No 01-14-00349-CV, In re R Hassell & Company, Inc,
       R Hassell Builders, Inc, R Hassell Holding Company,
       Inc , and G R Group Resources, L L C , m the Court of
       Appeals for the First District of Texas at Houston, which
       was subsequently consolidated with No 01-14-00996-
       CV, In re Royce J Hassell and Silvia T Hassell, m the
       Court of Appeals for the First District of Texas at
       Houston (together the "Mandamus")

36     On May 2, 2014, Coats Rose filed an arbitration demand           \\
       on behalf of James C Hassell and HCCI m No 1-14-
       0000-3178, James C Hassell and Hassell Construction
       Company, Inc v R Hassell Holding Co , Inc , R Hassell
       & Company, Inc, R Hassell Builders, Inc and G R
       Group Resources, LLP, Royce J Hassell and Silvia T
       Hassell, Proceedmg Before the American Arbitrat10n
       Association m Houston, Texas (the "Arbitrat10n")

37     Certam of the R Hassell Entities also imtiated an
       arbitrat10n on May 2, 2014, however, the R Hassell
       Entities-mitiated    proceedmg    was  subsequently
       consolidated with the Arbitration




                                        -6-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 13 of 78




                                                                   Granted Denied

38     Royce and Silvia subsequently filed smt agamst James
       C Hassell and HCCI on June 24, 2014 m No 2014-
       36326, Royce Hassell and Silvia Hassell v James C
       Hassell and Hassell Construction Company, Inc , m the
       215th Judicial District Court of Harris County, Texas
       seekmg a declaration that claims brought m the
       Arbitration are not arbitrable The case, m which Coats
       Rose is not and has never been counsel of record, was
       subsequently consolidated with the Dec Action

39     The Arbitration is the only proceedmg m which Coats
       Rose has actually appeared as counsel of record for
       James C Hassell, HCCI, and/or HMS

40     The Arbitration is a Judicial proceeding

41     In the Arbitration, Defendants-mcludmg Gaas,
       Asselin, and Coats Rose-have made one or more
       statements and/or submitted one or more documents on
       behalf of their clients, Plamtiffs' opponents

42     Shortly after the Arbitration began, Silvia sent a letter
       to then sole arbitrator Hunter T McLean raismg her
       obJections to the representation of James C Hassell and
       HCCI by Coats Rose and requestmg "mJunctive relief
       pertaming to the participation of Coats Rose m these
       proceedmgs " on the same grounds as are alleged m
       this lawsmt

43     In response to Silvia's letter, on July 17, 2014, Lynch
       wrote to Silvia, statmg m part as follows

           At no time has Coats Rose ever represented you,
           Royce Hassel[l]or any "R Hassell" entity, and at
           no time has Coats Rose ever represented any
           party m your dispute related to the "Sprmgwoods
           ProJect"

44      On September 16, 2014, the R Hassell Entities filed a
        formal motion m the Arbitration, supported by
        purported evidence, obJectmg to the participation and
        seekmg the disqualification of Coats Rose as counsel for
        the R Hassell Entities' opponents


                                         -7-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 14 of 78




                                                                  Gr: mted Denied

45     On October 28, 2014, after allowmg for and receivmg
       full briefmg by all parties on the merits of the
       disquahficat10n dispute, a fully constituted three
       member arbitrat10n panel demed the R Hassell
       Entities' obJection and mot10n to disqualify Gaas,
       Asselm, and Coats Rose as counsel for the R Hassell
       Entities' opponents

46     On September 15, 2014-over two years after the
       Sprmgwoods Smt was filed and the day before the R
       Hassell Entities moved to disqualify Coats Rose m the
       Arbitrat10n-the R Hassell Entities and Silvia
       purported to mtervene m the Sprmgwoods Smt, nammg
       Coats Rose as a defendant on the same grounds as are
       alleged m this lawsmt

47     HCCI answered and moved to strike the mtervent10n of
       the R Hassell Entities and Sylvia m the Sprmgwoods
       Smt

48     Coats Rose also answered the petit10n m mtervent10n m
       the Sprmgwoods Smt, requestmg that the mtervent10n
       be stricken

49     On October 20, 2014-eight days before the three-
       member arbitrat10n panel demed the R Hassell
       Entities' obJection and mot10n to disqualify m the
       Arbitrat10n-the Presidmg Judge of the 333rd Judicial
       District Court struck the petition m mtervent10n,
       effectively dismissmg Coats Rose from the Sprmgwoods
       Smt

50      The arbitrat10n panel signed an order m the Arbitration
        on January 20, 2015, settmg an evidentiary hearmg for
        February 6 and 7, 2015 on various issues




                                        -8-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 15 of 78




                                                                         Granted Denied

51     Withm days of the Arbitrat10n panel's January 20, 2015
       order settmg an evidentiary hearmg, RHHC filed
       mvoluntary bankruptcy proceedmgs agamst two alleged
       entities, Hassell 2012 Jomt Venture and Sprmgwoods
       Jomt Venture, effectively haltmg the Arbitration 3

52     James C Hassell, HCCI, and HMS appeared m the
       Bankruptcy, seekmg dismissal of both proceedmgs,
       which were eventually consolidated mto one case

53     Defendants are not now, nor have they ever been,
       counsel of record for any party m the Bankruptcy,
       nevertheless, RHHC sought discovery-mcludmg
       privileged commumcat10ns between James C Hassell,
       HCCI, and HMS on the one hand and Coats Rose and
       other attorneys on the other hand-from Jam es C
       Hassell, HCCI, and HMS

54     In movmg to compel the discovery, RHHC yet agam                       \
       made the same allegat10ns that it now makes m this
       case and that it had previously made-and that had
       been reJected three prev10us times

55     In this smt, Plamtiffs4 claim that Defendants committed
       wrongdomg because they were, inter aha, "actively
       mvolved m representmg HCCI agamst the mterests of
       RHHC"

56     The R Hassell Entities have at all pertment times had
       counsel other than Defendants representmg them

57     Only one meetmg between iepresentatives of Coats Rose
       and the R Hassell Entities ever took place-a meetmg
       attended by Gaas and Silvia, which was approved m
       advance by the R Hassell Entities' then counsel Bob
       Kruckemeyer



       3
         Case Nos 15-30781 and 15-32751, In 1 e Hassell 2012 Joint Venture and Sprmgwoods Joint
Venture Debtors, m the Umted States Bankruptcy Court for the Southern District of Texas (the
 Bankruptcy")
       4 "Plamtiffs" means Plamtiffs RHHC,
                                           R Hassell & Company, Inc, R Hassell Bmlders, Inc,
and Royce

                                            -9-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 16 of 78




                                                                  Granted Denied

58     Defendants were not asked to represent or to provide
       advice to any of the R Hassell Entities at the one
       meetmg or at any other time

59     All of Defendants' alleged act10ns with respect to
       Plamtiffs were taken and contmue to be taken on behalf
       of James C Hassell, HMS, and HCCI-Plamtiffs'
       adversaries-m connect10n with the claims made m the
       Arbitrat10n
                                                                  J
60     All of Defendants' act10ns undertaken m connect10n
       with prosecutmg and defendmg claims m the
       Arbitrat10n are part of the discharge of their duties to
       their clients and Plamtiffs' adversaries, James C
       Hassell, HMS, and HCCI

61     Any representat10ns made by Defendants to Plamtiffs
       occurred (and mdeed still occur) m the context of
       Defendants' representat10n of HCCI m the ongomg
       arbitration proceedmg agamst one or more of the
       Plamtiffs

62     Coats Rose-a law firm and its mdividual directors-is
       primarily engaged m the practice of law

63     Plamtiffs failed to present any expert testimony of
       causat10n and damages

64     There is no evidence that any fees were paid to Coats
       Rose, mcludmg less any fees paid by any JOmt venture


B       Conclusions Of Law

                                                                  Granted Denied

1      Any findmgs of fact that have been designated as ----\--
       conclusions of law will be considered fmdmgs of fact \




                                       -10-
    Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 17 of 78




                                                                    Granted Denied
                                                                     I
2     Defendants have a constitut10nal right that is
      specifically protected under the Texas Citizens
      Partic1pat10n Act (the "TCPA'') to represent its clients m
      the Arbitration (or any litigat10n for that matter)
      without that representat10n bemg chilled by a third
      party

3     By filmg and pursumg a Judicial proceedmg, i e, the
      Arb1trat1on, agamst Plamtiffs, Defendants exercised and
      acted w1thm their protected const1tut10nal right to
      pet1t10n

4     Defendants established by a preponderance of the
      evidence that this smt is based on, relates to, and is m
      response     to   act10ns   purportedly    taken     and
      commumcat10ns purportedly made by Defendants m
      filing and pursumg the Arb1trat10n

5     Plamtiffs failed to establish by clear and specific             I

      evidence each essential element of their claim for
      negligence/legal malpractice, specifically, Plamtiffs
      failed to establish by clear and specific evidence that (1)
      Defendants owed Plamt1ffs a duty, (2) Defendants
                                                                      '
      breached that duty, and (3) Defendants caused Plamt1ffs
      damages

6      Plamtiffs failed to establish by clear and specific
       evidence each essential element of their claim for
       negligent m1srepresentat10n, specifically, Plamtiffs
       failed to establish by clear and specific evidence that
       (1) Defendants made a representat10n m the course of
       busmess or a transact10n m which Defendants had a
       pecumary mterest, (2) the representat10n was false and
       mtended for the gmdance of others, (3) Defendants
       failed to use reasonable care m makmg the
       representat10n, (4) Plamt1ffs Justifiably relied on the
       representat10n, and (5) Plamtiffs' Justifiable reliance
       caused pecumary loss to the Plamt1ffs




                                        -11-
    Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 18 of 78




7      Plamt1ffs failed to establish by clear and specific
       eVIdence each essential element of their claim for breach
       of fiduciary duty, specifically, Plamtiffs failed to
       establish by clear and specific eVIdence that (1)
       Defendants owed Plamtiffs a fiduciary duty, (2)
       Defendants breached that duty, focusmg on "whether an
       attorney obtams an improper benefit from representmg
       a chent'', and (3) Defendants caused Plamtiffs damages

8     Plamt1ffs failed to establish by clear and specific
      evidence each essential element of their claim for fraud,
      specifically, Plamtiffs failed to establish by clear and
      specific eVIdence that that (1) one or more Defendants
      made a matenal representat10n of fact, (2) the
      representat10n of fact was false, (3) when the
      representat10n of fact was made, the speaker knew that
      it was false or made the representat10n recklessly
      without any knowledge of its truth and as a pos1t1ve
      assertion, (4) the speaker made the representat10n with
      the mtent that the person to whom the representat10n
      was made act upon it, (5) the person to whom the
      representat10n was made acted m Justifiable reliance on
      the representat10n, and (6) the representat10n caused
      damages

9     Plamtiffs failed to establish by clear and spec1f1c
      eVIdence each essential element of their purported claim
      for fraudulent concealment, specifically, Plamtiffs failed
      to establish by clear and specific eVIdence that that
      (1) Defendants Rose had actual knowledge of the wrong,
      (2) Defendants concealed the wrong by makmg a
      m1srepresentat10n or by remammg silent when it had a
      duty to speak, (3) Defendants had a fixed purpose to
      conceal the wrong, and (4) Plamt1ffs reasonably rehed
      on the m1srepresentat10n or silence




                                       -12-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 19 of 78




                                                                    Granted Denied

10     Plamtiffs failed to establish by clear and specific
       evidence each essential element of their claim for
       v10lations of the Texas Deceptive Trade Practices-
       Consumer Protection Act (the "DTPA"), specifically,
       Plamtiffs failed to establish by clear and specific
       evidence that (1) Plamtiffs are DTPA consumers such
       that they sought or acqmred by purchase or lease goods
       or services that are the basis of the complamt, (2) one of
       the followmg (a) a false, misleadmg, or deceptive act or
       practice by Defendants, (b) an unconsc10nable act10n or
       course of act10n by Defendants-meamng that
       Defendants, to the Plamtiffs' detriment, took advantage
       of the lack of knowledge, ability, experience, or capacity
       of the Plamtiffs to a grossly unfair degree, or (c) the
       makmg of an express warranty by Defendants, coupled
       with a failure to comply with the warranty,
       (3) causation, and (4) damages

11     Plamtiffs failed to establish by clear and specific
       evidence that this case falls withm one of the followmg
       except10ns to the DTPA's profess10nal services
       exempt10n by failmg to establish by clear and specific
       evidence any of the followmg             (1) an express
       misrepresentat10n of a material fact that cannot be
       characterized as advice, Judgment, or opm10n, (2) a
       failure to disclose mformat10n m v10lat10n of Sect10n
       17 46(b)(24), (3) an unconsc10nable act10n or course of
       act10n that cannot be characterized as advice, Judgment,
       or opm10n, (4) breach of an express warranty that
       cannot be characterized as advice, Judgment, or opm10n,
       or (5) a v10lat10n of Sect10n 17 46(b)(26) of the Texas
       Busmess & Commerce Code

12     Defendants immune from smt by Plamtiffs

13     Coat Rose's representation of HCCI occurs m the
       context of the Arbitrat10n, m which the mtended
       audience of any statements made by Defendants is the
       arbitiat10n panel, not Plamtiffs




                                        -13-
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 20 of 78




                                                                     Granted Denied

14     Plamtiffs failed to meet their burden to demonstrate
       that the commercial speech exempt10n under the TCPA
       applies by fa1lmg to establish that 1) this cause of
       act10n is agamst a person primarily engaged m the
       busmess of sellmg or leasmg goods or services, 2) this
       cause of act10n arises from a statement or conduct by
       Defendants cons1stmg of representations of fact about
       Defendants' or a busmess competitor's busmess
       operat10ns, goods, or services, 3) a statement or conduct
       was made by one or more Defendants for the purpose of
       obtammg approval for, promotmg, or securmg sales or
       leases of, or commercial transact10ns in, Defendants'
       goods or services or m the course of delivermg the goods
       or services, and 4) the mtended audience for the
       statement or conduct at issue is an actual or potential
       buyer or customer

15     Plamtiffs failed to establish by clear and specific
       evidence a pr1ma facie case for each essential element of
       each of their claims

16     Plamt1ffs are not entitled to forfeiture of legal fees that
       they did not pay

17     Plamtiffs cannot sue to recover alleged damages
       suffered by any alleged Jomt venture of which they
       purport to be a member


        Signed, this   ----=]'--ru__ day of _~~--~0________ 2016


                                      Jud~L/
                   MAR 3 O2016




                                         -14-
  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 21 of 78




Attachment 1

                            Silvia T. Hassell
                               Attorney at Law

                             12512 Cutten, Suite A
                             Houston, Texas 77066
                                  (713) 725-0581




Mr. Andrew Barton,
Vice-President
Houston Regional Office
3200 Southwest Freeway
Suite 3300
Houston, Texas 77027
Email: BartonA@adr.org

Re:   March 3, 2014 Order compelling arbitration and abatement pending
      arbitration in Cause Number 2013-61995; R. Hassell & Company, Inc, R.
      Hassell Builders, Inc., R. Hassell Holding Company, Inc. an~ G.R. Group
      Resources, L.L. C. v. Hassell Construction Company, Inc. and Hassell
      Management Services, L.L.C.; in the 125th Judicial District Court of Harris
      County, Texas.

Dear Mr. Barton:

       Thank you for speaking with me this morning regarding our situation. As
we discussed, on March 3, 2014, Judge Kyle Carter of the 125th Judicial District
Court of Harris County, Texas, entered an order compelling arbitration and
abatement of the lawsuit which was filed by the R. Hassell Companies, R. Hassell
& Company, Inc., R. Hassell Builders, Inc., R. Hassell Holding Company, Inc. and
G. R. Group Resources L.L.C. (herein jointly referred to as "RHHC"), against
Hassell Construction Company, Inc. and Hassell Management Services, Inc. (See
attached order dated March 3, 2014, Attachment 2). RHHC disagrees with the
trial comt's order compelling arbitration in that RIIBC does not agree a valid
arbitration agreement exists. The claims of RHHC are based on two oral




                                   Exhibit
                                     L
  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 22 of 78


May 2, 2014
Page -2-

partnership agreements and are outlined in the attached "Plaintiffs' First Amended
Original Petition," and did not include an agreement to arbitrate. (Attachment 3).

       RHHC has filed a Petition for Writ of Mandamus in the Texas Court of
Appeals asking the appellate court to review the trial court's order compelling
arbitration and abatement as well as other orders which were entered by the trial
court on March 3, 2014. (Attachment 4). Although no stay has been granted
RHHC desires to allow sufficient time for the Court of Appeals to determine
whether it will grant the writ to review the trial comt's orders in the interest of
economy and expediency. Most particularly in this regard, RHHC will require
emergency relief in arbitration with regard to the fees in arbitration since the
respondents have conve1ted the partnership assets of claimants in the form of all
ongoing projects, all income from the projects, all cash flow and have left the
claimants with no employees, no on-going projects and no income.




       In the event the appellate court does not grant review of the trial cowt's
order by mandamus, RHHC would request that the issue of arbitrability and scope
of the agreement be initially determined as there are other pending lawsuits which
are being simultaneously harmed by the conduct of respondents which have not
been abated and which are not the subject of arbitration. It will be critical,
therefore, to make the preliminary determination. Additionally, RHHC will be in
immediate need of equitable and iniunctive relief as the respondents' wrongful
conversion of the ongoing projects as well as the income and cash flow from these
projects has left RHHC without funds to pay the large arbitration costs and fees.

       Please note that RHHC's demand herein is court ordered and involuntary,
under protest and without waiver of its rights to contest the jurisdiction of an
arbitral forum to determine the dispute.

                                            Very truly yours,

                                            /~~~~ ~· cr-k.~
                                            Silvia T. Hassell   C~)
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 23 of 78
                                                                             Page 1 of2



  Carolyn Campbell

   From:    Robert Overbey
  Sent:     01 September, 2010 10:06 AM
  To:       Carolyn Campbell
  Subject: FW: 6/30/10 financial statement

Carolyn:

Please scan in this email to the R. Hassell underwriting file.

Thanks,

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1 ODO
713-355-1001
713-503-0600 cell
robert@bondproinc.com
www.bondproinc.com


From: Royce Hassell [mailto:conrcrete@gmail.com]
Sent: Wednesday, September 01, 2010 9:47 AM
To: Robert Overbey
Subject: Re: 6/30/10 financial statement

Robert, if you remember the Officer receiveable is my salary for the last three years (since the loss) and
the plan is to pay that back once the office is sold -we have two million in equity in the office. I have
shown my salary as a loan and have not paid any rent (from the company to me) for the year until the
market & margins improve. Futhermore, we have have had both Buffalo homes up for same and finally
rented one and the other is still for sale as are the Maple lots. Down side is that not much real estate is
currently moving. Hopefully that will change after the mid-terms.

THe $46,925 are employee loans/production awards etc that will be expensed as normal in December.

GR Group is a small container company we own that hauls all of our in-house garbage/trash. During
these tight times we have only paid the necessary costs to keep them running and have stopped any other
in-house billings.

On Wed, Sep 1, 2010 at 8:22 AM, Robert Overbey <robert@bondgroinc.com> wrote:
Hi Royce:

SureTec has a couple of questions on the referenced financial statement:

            •        Why has the officers' receivable increased by $374,000 since fiscal year-end 9/30/09 and
            what is the plan for reducing this amount which is now $1,639,051?
            •        Please explain the employee receivables of $46,925 and advise when this would be paid
            back to the company.
            •        Affiliate receivables are up approximately $74,000 from fiscal year end and SureTec needs
            an explanation of these.


                                                           Exhibit              Exhibit
9/1/2010                                                   C-250C                 M
           Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 24 of 78
                                                                            Page 2 of2



I have a meeting set up next Tuesday with the new underwriter that replaced Bill King, Morris Plagens, and he is
the one asking these questions.

Thanks for your help.

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondgroinc.com
www.bondgroinc.com




9/1/2010
                                                                               Page 1 of2
              Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 25 of 78



   Carolyn Campbell

   From:          Robert Overbey
   Sent:          09 August, 2010 3:38 PM
   To:            Carolyn Campbell
   Subject:       FW: June
   Attachments: June .10 statement.pdf

Carolyn:

Please scan in this financial to R. Hassell's 6/30/10 9-month statement to TokOpen.

Thanks,

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1 000
713-355-1001
713-503-0600 cell
robert@bondgroinc.com
www.bondgroinc.com


From: Robert Overbey
Sent: Monday, August 09, 2010 3:34 PM
To: 'Bill King'
Subject: FW: June

Bill:

As promised, I have attached for your review the 6/30/1 O financial for R. Hassell with an accompanying
concurrent WIP schedule.

I have inquired as to the underbillings and expect to hear back from Royce shortly.

Please let me know if you have any questions or comments.

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondgroinc.com
www.bondgroinc.com


From: Royce Hassell [mailto:conrcrete@gmail.com]
Sent: Monday, August 09, 2010 1:16 PM
To: Robert Overbey
Subject: Re: June


8/10/2010
                                                                             Page 2 of2
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 26 of 78



OOOps!

On Mon, Aug 9, 2010 at 12:38 PM, Robert Overbey <robert@bonc!i:woinc.com> wrote:
Royce:

The financial statement was not attached.

Thanks,

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondgroinc.com
www.bondRroinc.com


From: Royce Hassell [mailto:conrcrete@gmail.com]
Sent: Friday, August 06, 2010 11:52 AM
To: Robert Overbey
Subject: June

Robert, attached please find the June financial. Although it does show a small loss, we are confident
that we may finish the year with a slight profit.

Furthermore, I told Bill but to keep you on the loop ... we have put up for sale three of our properties
listed on our financial-the two Maple lots and 6417 Buffalo. Additionally, we had a very positive
showing of our office today to a ambulance company and the commercial realtor said somethings are
starting to move.

Further positive indicators include some of the big developers are putting some work on the streets ie.
Ryan, Cemex and Morrison Homes.

Let me know if you have any questions.

Royce




8/10/2010
                                                                             Page 1 of 1
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 27 of 78



  Carolyn Campbell

  From:     Robert Overbey
  Sent:     09 August, 201 O 3: 17 PM
  To:       Carolyn Campbell
  Subject: FW: June

Carolyn:

Please scan in this email to the R. Hassell surety underwriting file.

Thanks,

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondRroinc.com
www.bondQroinc.com


From: Royce Hassell [mailto:conrcrete@gmail.com]
Sent: Friday, August 06, 2010 11:52 AM
To: Robert Overbey
Subject: June

Robert, attached please find the June financial. Although it does show a small loss, we are confident
that we may finish the year with a slight profit.

Furthermore, I told Bill but to keep you on the loop ... we have put up for sale three of our properties
listed on our financial-the two Maple lots and 6417 Buffalo. Additionally, we had a very positive
showing of our office today to a ambulance company and the commercial realtor said somethings are
starting to move.

Further positive indicators include some of the big developers are putting some work on the streets ie.
Ryan, Cemex and Morrison Homes.

Let me know if you have any questions.

Royce




8/9/2010
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 28 of 78
                                                                              Page 1 of2



   Carolyn Campbell

   From:           Robert Overbey
   Sent:           13 May, 2010 1:15 PM
   To:            Carolyn Campbell
   Subject:        FW: R. Hassell - Financial - 03/31/10
   Attachments: 10 (Ver 1).pdf

Carolyn:

Please scan in this attachment and email to the R. Hassell bond underwriting file in TokOpen.

Thanks,

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bolli!Qroinc.com
www.bondRroinc.com


From: Robert Overbey
Sent: Thursday, May 13, 2010 1:14 PM
To: 'Bill King'
Subject: FW: R. Hassell - Financial - 03/31/10

Bill:

As promised, I have attached for your review R. Hassell's 6-month financial statement and concurrent WIP
schedule refiective through 3/31/10.

I was glad to see that the company is showing a net profit through 6 months: $99,223.59 on a volume of
$7,798,222.62 for a return of 1.2%. The gross profit margin is 10.9%, which is also an improvement.

Working capital is still at a deficit due to the $1,367,030 Officers Receivable, but overall there appears to be
genuine improvement. Further debt to worth remains high@ 12 to 1.

Further, Royce emailed me that Hassell Construction picked up the Research Forest project in the Woodlands,
and R. Hassell will have the civil portion of that job, and the Ella job for Harris County he projects will turn around
due to the pending change orders and hopefully reach their original estimate.

Thanks for your continued support and please let me know if you need me for anything.

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1 ODO
713-355-1001
713-503-0600 cell




5/13/2010
           Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 29 ofPage
                                                                            78 2 of2


robert@bondgroinc.com
www.bonqgroinc.com


From: Carolyn Campbell [mailto:carolyncampbell9@gmail.com] On Behalf Of Carolyn Campbell
Sent: Thursday, May 13, 2010 1:07 PM
To: Robert Overbey
Subject: R. Hassell - Financial - 03/31/10




  5/13/2010
         Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 30 of 78
                                                                                                           Page 1 ofl



   Robert Overbey

   From:      Robert Overbey
   Sent:     Wednesday, February 17, 2010 12:39 PM
   To:        'Ballinger, Bill'; 'keilh@lriplebservices.com'
   Subject: Backlog

 Hi Bill and Keith:

As promised In our conversations from yesterday and earlier today, the following is my assessment of the ·
company's current backlog:

     •       Backlog at 9/30/09 - $39 million
     •       Run off through March 2010 - 6 months x $4 million per month x 92% cost factor= $22.1 million
     •       New contract bonds, Including TxDOT- Brazoria County SH 35 (bond number 022-029-133); Bay
             Colony West Enclave (bond number 022-029-129); and Ashton Treeline Section 2 (bond number
             022-029-136) totaling approximately $22.7 million.
     •       Current low bids, including Galveston County FM 646 -$17.5 million; Parkside Haven - $2.4 milllon;
             and Harris County- Richey Road - $307,548, totaling $20.2 million In low bids.

Thus, per my calculation, at March 2010, Triple B's current backlog is approximately $59.8 million. Granted that
once the referenced new projects start they wlll be reflected at a cast basis rather than contract basis, but this is
an approximation.

Let me know what you think and thanks for your consideration.

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondproinc.com
www.bondP.roinc.com




3/4/2010
              Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 31 of 78
                                                                                                                                                                                      Page 1 of2


     Robert Overbey
     From:    Rob11rt OvllrtJey
     Snnt:    TUllGdtly, Februaiy 16, 20t0 11;57 PM
     To:      Banlngcr, f3i1
     Subjact: Re: 1D-Ot39 FM 645 from FM 1764 lo FM 517 ·RESULTS

 HiBill:
 I cnlled Kchh. nnd he advised Um! Triple B initially had n 10% gross profit mnrgin. Prior fo the opening, they reduced this from 10% to 8%, whlclt of course hod they left the
 extm 2% In there then Triple n would hnve been low by 6%.

 He is comfortnble but told me he would review the bid tnbs for o more in depth comparison.

 TI1nnks for !he support.
 Robert

 Sent vlu BIDckBerry by AT&T

 From: "Bnllinger, Bill" <BllLBnllinger@LlberiyMutunl.com>
 Date: Tue, 16 Feb 20!0 16:02:46 ..0600
 To: Robert Ovetbcy<mbert@bondproinc.com>
 Subject: 10-0139 FM 646 from FM 1764 to FM 517 RESULTS        M




 Robert:
 Nice low bid for these guys. Please get Keith's thoughts on the spread when you have time.

Thanks,

 Biil Ballinger, AFSB
 Liberty Mutual Surety
 Dallas, TX
 972.G63.29DB Phone


From: suwnne Lawrence [mama:suzonne®bondprolnc.ccm]
Sent: Tuesday, Fehruary 16, 2010 3:40 PM
To: Bal!tnger, am
Cc: Robert Overbey
Subject; FW: 10-0139 FM 646 from FM 1764 to FM 517 ·RESULTS

!!Ill,

Please see thi: bid results below.




Suzanne Lawrence
Claims Conrdinator
BondPro, Inc.
8 Greenway Plo:za, Suite 814
Houston, Te>eas 77046
suzonne@bondprainc.com
713-355-1000 - Phone
7!3-355-lOOJ - Fax



From: Lynzl Hiil [maHto:fynzl@lrfplebseNkes.com]
Sent: 2/16/2010 3:37 PM
To: 'Andy Hldmls'; Anneltl! Burke; 'Bob 5eyle'; 'l:!uddy Kaiser'; 'Catlos tarr11!o'; 'Otrl:!l Burke'; 'atrt Ayrlelolle'; 'David Green'; 'Danna Burlie'; 'Gary Gerbig'; 'Jim Yow'; 'Jae Almaguet; 'John
Betanccurt~ 'Keith Burke'; 'Kevin Burke~ Lall}' Bennelt; 'Lynzl HUI'; 'Marsha WIU!ams'; 'Malt Ve!notte'; Mignon; 'Mike Murrell': 'Neal Jameyson'; 'JUck Tuylor'; Robert OVetbey; 'Shad Bi!Si';
'Stacy Kelly'; 'Stoney Weith'; SU20nne Lawrence; Teri Sweeney; lift.my Galvan; VMan 8115
Subject: 10-0139 FM 6~6 rrom FM 1764 to FM 517- RESULTS

WAYTOGOGARY & BUDDYll!ll
And n Iiulc thanks goes lo Lyttti for her insanely nwesome driving skillslll


             1120 OUl ATASCOCITA ROhD                                                            Omen: Jlll·ll'1·3™
                                                                                                   FAX:2Bl·Jl4·1Jo.l
               HUFFMAN, TEXAS 77336                                                                 ........11ir.hb..,,-1<a<:rn



                                                TIUPLE J3 SERVICES, L.L.P.
                                                   lyn:!qtripl ebpgrvicea. com




3/4/2010
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 32 of 78
                                                                                             Page2 of2


  '"NOTllS'''Wur ruiir rn:i


                                                  BID RESULTS
  JOB: ;~~0139 F!tl 641i Cmm Flt! 17G-I ta Fl.I 517- G:iry &: Du Udy
  DA.1'1!! 2 1G/21UD
                                                               INCREMENT        LOW BID
                        BIDDER              BID               DIFFERENCE       DIFFERENCE
    I      'f;.;nJe n                      17.54512-1
    2      SER                             lli!l84.632             11.11'1'·      H.!1%

      '    H:iuell                         19,32Uit2
                                           19.68" ?!HI
                                                                    1.78~'.

                                                                   1.69~'•
                                                                                 10.13%

    5 '    \i;'\VWebber
           'l'XS1crli11n                   19.765,010              tl..fO~'o
                                                                                 12.21%
                                                                                 1265o/.
    6      10 Ahr.um                       22.531,7·16            14.0lr.O       211 •.\2%
    7
     •
     '
     ID
     II
     12
     13
     14
     15
     16
     17
     18
     19
    211

    ,,21

     ""
    ""
    t:1




3/4/2010
                                                                             Page I of I
          Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 33 of 78


  Robert Overbey

  From:       Robert Overbey
  Sent:       Wednesday, January 27, 2010 8:11 AM
  To:         Bill King; 'Conrcrete@aol.com'
  Subject: 1/22/10 meeting

Bill/Royce:

Thanks again for meeting this past Friday. The following is a brief summary of some of our discussion (but Jet me
know if I have erred in my assessment):

    •         Brazos Transit/Woodlands contract - contracts are being reissued, and there is hope for a 2/1/10
              start date. Once contracts are received, please let me know and we will begin the process of having
              the bonds executed.
    •         R. Hassell Builders - Baytown project - this project recently started.
    •         3550 Willow Bend/related property - there is the potential to sell the property for $1.8 million.
    •         7907 Rice Blvd. sale - inspections are pending and closing would follow.
    •         6421 Buffalo Speedway sale - the asking price is $675,000 and the debt is approximately $3.00,000.
    •         6417 Buffalo Speedway sale -the asking price is $1.599 million and the debt is approximately
              $750,000.
    •         $1,265,961 officers' receivable - Royce outlined how this would be reimbursed via the sale of the
              referenced properties, and how monies owed the bank would play into these disbursements.
    •          Harris County - Ella Blvd. project - this job may ultimately double in size due to a potential change
              order which would include a detention pond. Royce will advise once the paperwork is received and/or
              the county requires an increase rider on the bond to include this increase.
    •         Payment bond claims - Jimmy Sparks at SureTec will prepare and send a spread sheet of open
              payment bond claims to me and Royce for us to review. Royce will respond by attaching any
              applicable releases and/or status reports.

Thanks again for your time and consideration and I will suspense my files for some of these pending items.
Please let me know if you have any questions or comments. As always, I am grateful for SureTec's continued
support.

Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondproinc.com
www.bondgroinc.com




1/27/2010
     Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 34 of 78




     r.   3 :fQ""O      W>'I/~~                      "    e>   11"4t ·?
 :         - .. -=>                 IF/. fl/Po?M ~fer. - (~/. :4 ;l-1           rw.d)
                                 S"a& - ~H.l/et'.0-,,,, ...,,. ckc.,;/ -~~              ?
 1

     •    /(;u;.      f;J)ord




; If 11.f'.Ccc'illi,.    ';,C£1v~J/..f       - ~ be. /r:v.:..t ~t:' /:i..j    ftf/e   11,e. Jr''~




 1                                     Cf!A."" - f       /i'OOWI     f" -        ·~·'

.•/ c.,~              /p..._,f · clfi;w• -   CJ,'!M'f 5ro.../:J     S J,~ ..t/! MAJ sr_,/ keA.S

           I)   ~ !i~ ~·14;1.r                   ~       Atce.       14,c.l>L ~ N~/ •'
          ~r-1*,/ ~
                YfA'?t.&._ ~~ .<r' .e~
          ~ ~. . ( ~JZ;fMf 1'.!Jr~)
                                                                            ~-7          '
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 35 of 78Page 1of1



 Robert Overbey

 From:            Robert Overbey
 Sent:            Friday, January 08, 2010 12:41 PM
 To:              'Bill King'
 Subject:         FW: draft
 Attachments: rhhc 2008 draft.pd!


Bill:

In analyzing the draft for R. Hassell's year end review at 9/30/09, I noted the following:

        •     Gross Profit - $1,467,626 on a volume of $17, 194,792 for a return of 9%
        •     Net Income - $71,426 for a return of .4%.
        •     Debt to Worth - 17 .06 to 1
        •     The $1, 114,861 in Receivable - Stockholder, per Royce, his salary is shown as a loan that would be
              repaid once the real estate starts to sell.
        •     Once I delete and/or discount some of the current assets, working capital is approximately ($813,000).
              The primary reason for such is the Receivable - Stockholder as noted above.
        •     The Harris County- TC Jester project appears to be underbilled by $251,232 at 9/30/09. Royce
              indicated that they have subsequently negotiated an approved change order which will improve this
              amount substantially, although to what extent I am uncertain.

The contracts for the Woodlands - Brazos Transit - should be forthcoming early next week.

Let me know when you would like to meet with Royce. I will continue to follow up for the following:

        •     9/30/09 final reviewed financial statement
        •     Updates on all payment bond claims

Thanks for your continued support and please let me know if you have any questions or comments.


Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondRroinc.com
www.bondproinc.com


From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
Sent: Wednesday, January 06, 2010 9:58 AM
To: Robert Overbey
Subject: draft

attached is the latest draft. It should be the last one. I hope. We are in the process of getting the LOC
renewed which has already been approved by loan committee. Mike just yesterday asked for it and it
doesn't renew until April but nee.ds to be done now to make it long tenn.




1/8/2010
            Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 36 of 78Page I of I



 Robert Overbey

 From:            Robert Overbey
 Sent:            Friday, January 08, 2010 12:41 PM
 To:              'Bill King'
 Subject:         FW: draft
 Attachments: rhhc 2008 draft.pdf


Bill:

In analyzing the draft for R. Hassell's year end review at 9/30/09, I noted the following:

        •     Gross Profit - $1,467,626 on a volume of $17,194,792 for a return of 9%
        •     Net Income - $71,426 for a return of .4%.
        •     Debt to Worth - 17 .06 to 1
        •     The $1, 114,861 in Receivable - Stockholder, per Royce, his salary is shown as a loan that would be
              repaid once the real estate starts to sell.
        •     Once I delete and/or discount some of the current assets, working capital is approximately ($813,000).
              The primary reason for such is the Receivable - Stockholder as noted above.
        •     The Harris County - TC Jester project appears to be underbilled by $251,232 at 9/30/09. Royce
              indicated that they have subsequently negotiated an approved change order which will improve this
              amount substantially, although to what extent I am uncertain.

The contracts for the Woodlands - Brazos Transit - should be forthcoming early next week.

Let me know when you would like to meet with Royce. I will continue to follow up for the following:

        •     9/30/09 final reviewed financial statement
        •     Updates on all payment bond claims

Thanks for your continued support and please let me know if you have any questions or comments.


Robert M. Overbey, Jr.
President
BondPro, Inc.
8 Greenway Plaza, Suite 814
Houston TX 77046
713-355-1000
713-355-1001
713-503-0600 cell
robert@bondgroinc.com
www.bondproinc.com


From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
Sent: Wednesday, January 06, 2010 9:58 AM
To: Robert Overbey
Subject: draft

attached is the latest draft. It should be the last one. I hope. We are in the process of getting the LOC
renewed which has already been approved by loan connnittee. Mike just yesterday asked for it and it
doesn't renew until April but nee9s to be done now to make it long tenn.




1/8/2010
           Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 37 of 78Page I of2



 Robert Overbey

  From:       Conrcrete@aol.com
  Sent:       Wednesday, January 06, 2010 12:40 PM
  To:         Robert Overbey
  Subject: Re: draft


 For some reason Karlins had changed what Alan had for long tenn vs short tem1 on both the
 equipment line, the LOC and my loan. This was inconsistent to all of our previous audits and our
 internals so he had to change it. That draft Alan and I had not reviewed when I sent it to you over the
 Thanksgiving holiday. It should be all correct now. The lower profit was due to me lowering some
 anticipated profits on the jobs.

I saw Ricardo's email concerning South Fork. 1 feel very comfortable with this developer. He has
developed here and other places. This is his 8th section and I understand there are only two bidders so
you should win whomever is low!

Addtionally, we are still in negoiations on S Rice. We have also received an offer on 64 l 7 for $600K
and have countered. Seems to be a little activity out there.

Royce


In a message dated 1/6/2010 12: 18:58 P.M. Central Standard Time, robert@bondproinc.com writes:

  Royce:




  Thanks and on cursory review I noted the changes made to the long-term debt from the initial draft
  statement (revolving lines of credit and how they were accounted for on the financial statement). So
  essentially the current maturities and long term debt were reversed; what happened to cause this
  restatement? Obviously though it improves the working capital position.




  With your permission, once I complete my review I would like to email this to both Bill King at SureTec
  and Doug Fountain at Arch Insurance (who I have met with concerning R. Hassell) for their
  assessments.




  Thanks and let me know if you need me for anything.




  Robert M. Overbey, Jr.

  President




11612010
           Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 38 of 78Page 2 of2


  BondPro, Inc.

  8 Greenway Plaza, Suite 814

  Houston TX 77046

  713-355-1000

  71 3-355-1001

  713-503-0600 cell

  robert@bondproinc.com

  www.bondi:iroinc.com




  From: Conrcrete@aol.com [mailto:Conrcrete@aol.com]
  Sent: Wednesday, January 06, 2010 9:58 AM
  To: Robert Overbey
  Subject: dralt



 attached is the latest draft. It should be the last one. I hope. We are in the process
 of getting the LOG renewed which has already been approved by loan committee.
 Mike just yesterday asked for it and it doesn't renew until April but needs to be done
 now to make it long term.
                                                                                           Ii




1/6/2010
           Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 39 of 78Page 1 of5



 Robert Overbey

 From:      Conrcrete@aol.com
 Sent:      Tuesday, January 05, 2010 10:42 AM
 To:        Robert Overbey
 Subject: Re: FW: Draft


In a message dated 1/5/2010 7:54:15 A.M. Central Standard Time, robert@bondproinc.com writes:

  Royce:




  I am trying to set up a meeting with SureTec and wanted to check on the following:




       •      Please note the following questions/comments from the 9/30/09 draft and let me know
              your responses.

       •      When will the final review be available for 9/30/09?1 just finished the final review with the
              CPA and the final will be released once the bank finishes the papers on the LOG renewal.
              Normally, Steve Ligon asked for that up front and Mike saw that it did not renew until April
              and it has not been processed yet. However, the bank has already approved the renewal
              so we just need to do the paperwork.

       •      What projects are forthcoming that will require bid and final bonds? Ricardo is bidding a
              South Fork Project that is a bid subdivision (yea)

       •      Bill King and SureTec has been requesting for about a month that I pay the premium for
              the following bonds: Invoice number 4196 - Fort Bend County MUD 199 for $11,447.00
              and invoice number 4535 - City of Baytown, City Hall for $18,241.00. These would have
              been in Funds Control Lite but I was wondering when they would be funded and the
              premiums paid. Yes

       •      Did 7907 S. Rice close on 12/31/09?No we are still in negoiations


The draft has been changed in several areas including the short term assets and liabilities.
will send you the new draft when Mike sends it to me this afternoon.

The note receiveable which has been on the interuims is from me ... I showed my salary as as
loan and it will be repaid when the real estate starts to sell. The related parties are just the
timing of the invoices for GR Group for the trash hauling. I have not paid them during these
tight cash flow times.

We have just finished negoiating a large change order on both TC Jester and Ella but I have
knocked the anticipated profits down $75k on TC Jester. THe change order should inprove
the #'s.




1/8/2010
         Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 40 of 78Page 2 of5



Thanks for your help and please let me know if you need me for anything.




  Robert M. Overbey, Jr.

  President

  BondPro, Inc.

 8 Greenway Plaza, Suite 814

 Houston TX 77046

 713-355-1 000

 713-355-1001

 713-503-0600 cell

 robert@bondRroinc.com

 www.bondwoinc.com




 From: Robert Overbey
 Sent: Monday, December 21, 2009 4:27 PM
 To: 'conrcrete@aol.com'
 Subject: RE: Draft




  Hi Royce:




 Thank you for sending the draft of the 9/30/09 reviewed statement.




  First of all, congratulations on a profitable 2009! I am very hopeful that the coming year is even better
  for R. Hassell with more opportunities.




  In review of the statement, I had a few questions; please note the following:




1/8/2010
         Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 41 of 78Page 3 ofS


     •       Working capital was dropped from $200,000 at 9/30/08 to approximately ($2.6 million) in
             2009, and it appears that the primary reason was the increase in current maturities of long
             term debt. This is confirmed in Note 6 as it addresses the 2 lines of credit. Please advise
             as to altering the long term to short term repayment.

     •       What is the $796, 742 receivable from stockholder? See Note 4

     •       What makes up the $127,497 in Accounts Receivable- Other?

     •       The TC Jester project is underbilled at 9/30/09 by $251,232. Please explain.




 Thanks again and please let me know if you need me for anything.




 Robert M. Overbey, Jr.

 President

 BondPro, Inc.

 8 Greenway Plaza, Suite 814

 Houston TX 77046

 713-355-1000

 713-355-1001

 713-503-0600 cell

 robert@bondQroinc.com

 www.bondQroinc.com




 From: conrcrete@aol.com [mailto:conrcrete@aol.com]
 Sent: Friday, December 18, 2009 5:15 PM
 To: Robert Overbey
 Subject: Fw: Draft



 Sent from my BlackBerry® smartphone with Nextel Direct Connect




1/8/2010
           Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 42 of 78Page 4 of5


  From: "Mike Karlins" <MKarlins@karlinsramey.com>

  Date: Fri, 18 Dec 2009 15:42:08 -0600

 To: Alan Stembridge<astembridge@rhassell.com>; <Conrcrete@aol.com>

  Cc: Jeff Opitz<JOpitz@karlinsramey.com>

  Subject: Draft



  Royce/ Alan -




 Attached is a draft of the Sept 30, 2009 Reviewed Financial Statements for your approval. On Note 5
 we need some amounts to include.




 I'll be out of the office on Monday & Tuesday (but should be available by email/ cell phone). Or you
 can call Jeff Opitz at 281.362.2903 as he has worked with me on this. If you're around on Wednesday
 morning, I can swing by.




 Have a great weekend.




     Mike Karlins
                               ,
     1610 Woodstead Court, Suite 245

     The Woodlands, Texas 77380




     Direct   (281) 362-2902

     Main     (281) 364-0245

     Cell     (713) 882-7825

     E-mail mailto:mkarlins@karlinsramev.com




1/8/2010
      Case15-32751
     Case  19-03452 Document
                     Document106-13
                              1-26 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on05/03/19
                                                      02/05/16 Page
                                                                Page43
                                                                     49ofof78
                                                                            65


                                                                                                                                                       Exhibit
                                                                                                                                                        C-20

                                         Document A305m-1986
    Contractor's Qualification Statement
    The t;nJcrsigned cerrifie<; under oath that the infonnntion provided herein is Lrne :md
    sut)iciently .;ompk te so as not to be misleading.
                                                                                                                           ADDITIONS AND DELETIONS:
    SUBMITTED TO: HOKORAI3LE GUADALUPE CANALES
                                                                                                                           The author of lhis document has
                          J1M HOGG COIJ:\TY JCDGE                                                                          added information ne::ded for its
                                                                                                                           compfeCon. The aulho< may also
    ADDRESS:              102 E. ·1ILLEY                                                                                   have revised the tex1 of the orioin;il
                          HEBBRONVTI .LF., TX 78361-3500                                                                   AJA standard form. An Addi!lons end
                          P.O. BOX 729                                                                                     Ce!etlons Reporl that notes added
                          JIEBBTWNVILLE. TX 78361                                                                          informalion as well as revisions 10
                                                                                                                           the standard form 1ext is avai'abfe
    SUBMITTED BY: E. JOE REBF.CEK, EXEC. VICE PRESIDENT. HASSELL                                                           from lhe aulhor and should be
                          CO~TRCCTJON             CO.. t\C.!                                                               reviev1e-:I. A vertical line in the left
                          TERRY TAl!RfELLO, RXEC. VICE PRESfDENT, R. HASSELL                                               margin of this document indicates
                          BUILDERS, INC.                                                                                   where the aulhor has added
                                                                                                                           necessary information and where
    NAME: HASSELL CONSTRUCTION CO., INC. I                                                                                 the author has added to or deleted
          R. HASSELL BlJlLD.ERS, INC., 1011\T VENTURE                                                                      from the original AIA text.

                                                                                                                           Thls document has important legal
    ADDRESS:              P.O. BOX 20487                                                                                   consequences. Consultahon with an
                          HOUSTON, TEXAS 77225                                                                             attorney is encouraged with respect
                                                                                                                           10 its complelfon or modification.
    PRINCIPAL OFFICE:                 3550 WILLOWBEND BLVD.
                                      l:l:OUSTON, TEXAS 77054                                                              This fQC'm Is approved and
                                       (713)400-7516   PAX: (713)665-0369                                                  recommended by lhe American
                                                                                                                           Institute of Architects {AIA) and Th<?
                                                                                                                           Associated General Contractors of
           Ccrporalion
                                                                                                                           America (AGC) for use in evaluating
           Partnership                                                                                                     lhe qualifications of contractors. No
                                                                                                                           endorsement of the submitting party
           Individual                                                                                                      or verification of the information Is
      X ] Joint Venture                                                                                                    made by AIA or AGC.

               Other

    NAME OF PROJECT: <ifapplicable) JIM HOGG COUNTY JAIL

    TYPE OF WORK: (jile .separate form for eac/1 Classification of Work)

    [ X ] General Con>truction
           H\11\C
            El1;ctrical
            Plumbing
           Other: (Spec(fy)




    AJA OocumentA305"' - 1986. Cop;.~h!O 1SS4, ~i59. 1579 a.~:1 1 980 by The American lnsbwt4 ol Arotli;eds.        Ali   right.$ reterve<I. \\'ARNi~G: Thls-~A4
    C:>cumirrt ti proi.c:.ted tr1 U.S. Co:>yrighl L•w ind lnttrr.1t!c:1a1 Truun. UM:.t.horized ~;ircduetlM '" d:st<il>'Jtloo ofthi' IJA" Ox~m•ot, or &ny
    pertico ol ll, rr.ay rH..,it in 5~vunt clvil nnd ~rlmllul ~n~lt:H, tnd ..-a11n ;>r<'s~~t<>d U> tho m1xlmurn e-xl<:r.t postibl& u11dirr th• l~w. This document
    waa plQ<J.:ccc t:y N."'sofM·ue at 14:45 13 on 09/29l20tO under Order No.6735974520_1 w!lldl •"Pires o~ !l7i1~/2C11, and Is n:>1 for ~e£ale.
    User tlotes:                                                                                                                                     (2016~~972)




-                                                                           Exhibit
                                                                              N                               HCCI-AAA-PRODUCTION-002719
          Case15-32751
         Case  19-03452 Document
                         Document106-13
                                  1-26 Filed
                                        FiledininTXSB
                                                  TXSBon
                                                       on05/03/19
                                                          02/05/16 Page
                                                                    Page44
                                                                         50ofof78
                                                                                65




        § 1 ORGANIZATION
        § 1.1 How man)' years has your organi1.ulion been in busi11ess as a Contractor? HASSFl I. C01'STRlJCTJO;\
        COMPAi\'Y, r~c. (''HCC") 33 YEARS IR. HASSELL BUILDERS, INC'. ("RH13") l4 YE.~RS

        § 1.2 How many years ha:. your organii'.aLion been in business under its pre$ent busine:;~ name'! HCC - 33 YEARS I
        1um - 14 YEARS

                  § 1.2.1 Under what other or former names has your organization operated?



        § 1.3 Ifyour organization is a corporation, answer the follo\\ing:
                                                                         HCC                                  RllU
                  § 1.3.1 lJme of incorporation:                7/27176                           7!199l
                  § 1.3.2 State ofinc()rpornlion:               TEXAS                             TEXAS
                  § 1.3.3 President's name.;                    JAMF.S P. HASSELL                 ROYCE J. HASSELL
                  § 1.3.4 Vice-president's name(s)              E. JOE RP.RECEK                   TERRY T..\URIELLO

                                                                HCC                                           RIID
                  § 1.3.5 Secretary's name:                SHAWN :POITS                           ;\{,,\~STEMBRIDGE
                  § 1.3.6 Treasurer's name:                SHA\VN Pon·s                           1\L,'\)J STE:Vll3RlDGE

        § 1.4 Tfyour organiuition is a partnership, answer the follov.-ing:
                 §1.4.1 Date of organization: ~A
                 § 1.4.2 Type of panner:Jlip (ifapplicable): ~11\
                 § 1.4.3 Name(s) of general partner(s)



        § 1.5 lfyQUr organization is individually o'W11ed, answer the following:
                  § 1.5.1 Date of organi1.ation: X/A
                  § 1.5.2 '.':ame of mmcr: NIf\



    I   § 1.6 lfihe form of your organization is other than thOS<: listed11bove, describe it and name the principal~: ~iA



        § 2 LICENSING
        § 2.1 List juri!.dictions and trade categories in which your organization is legally qualified to do business, and
        indicate registr.uion or license numb.:rs.. if applicable.

        LTCE:'\SE NOT REQUfRED IN TEXAS

        § 2.2 List jurisdictions in which your organization's parlner$hip or trade name is filed.

        TEXAS

        § 3 EXPERIENCE
        § 3.1 List the categories of work that your ·organi:i:ation normally performs with it.~ own force;;.

         SITEWORK, SlTE CONCRETE, CARPENTRY (ROUGH), FOL°i'JDATIONS &                                            PAL/\TI~G


        § 3.2 Claims and Suits. (If the answer to any of the questions below is yes, please auach details.)
                 § 3.2.1 Has your organization ever failed to complete any work awarded to it?

        AJA Oo~~-,:;;ent A306' " -1986. Cop;~~ht 0 1~. 1S6lJ. 1979 and 1986- by TneAm~n Institute cl P.rcl;ii~~s. All fights reservod. \•/AAtlL"IG: Thtt AJA"
        Ooc.um.-.-.t ~ pr.>t~td by U.S. CopyrlaM l.w ~ml lr:l~,.,,•li;in~I T~atiu. Unuthof.tM rt>pr~ucllon ordi1tributr~n ol thb N1\~ Ooi;utn~~t. or any
        portV..'1 or it, m•y ,.•ult In ShY.t cMI •nd criminal j)inalt;H, and Y,,11 t>;t pros!"<:Vttd to t:1e max!m11m na~t pc¥sib:~ un::!tr It• l1w. 7hia decument    2
        was produ.:ed by AV. software a t 14:<1S-13 oo 0~/2~'2010 under Ord~r No.573597<520_1 whl::h e,.pires on 0711512011. and is not fot resale.
        User Notes:                                                                                                                                   {201 9644972}




-                                                                                                               HCCI-AAA-PRODUCTION-002720
     Case15-32751
    Case  19-03452 Document
                    Document106-13
                             1-26 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on05/03/19
                                                     02/05/16 Page
                                                               Page45
                                                                    51ofof78
                                                                           65




               § 3.2.2 Are there any judgments, claims, arbitration pro..:eedings or suit:i pending or outstanding against
                       your org:mi:ration or Its officers?

               :-:o
               § 3.2.3 ~fas your organization tiled any law suiis or requesk<l arbitration with regard to COl)struction
                     contracts within the last 1ive years?

               'NO

    § 3.3 Within the fast live years, has any ofTiccr or principal of your organization C\'.!r been an officer or principal of
    another organization when it failed to complete a construction contract? (ll'lhc answer is y.:s, please atmch details.)

    NO

    § 3.4 On a ~cpamte sheet, list major construction projects your organization has in progress. giving die name of
    prnjc-ct, owner, architect, contract amount, percent complere and schl-'<luled completion date.

     ATfACHED

               § 3.4.1 State tOtal worth ()fwork in progress and under contract:

                           HCC                         RIIU
                      $49,790,000               S20,000,000

    § 3.5 On a separate sh~t, list the major projects your organization has completed in the past five years, giving the
    name of project. owner, arcJ1itect, conLract amount, date of .:omplction and pe:rccnt11gc \)f the cost of l11c work
    performed with your own forces.

    AIT.-\CHED

               § 3.5.1 State average annual amount of construction work p.!rformcd during the past five years:

                           HCC                         RHB
                      $36,000,000                 Sl5,000,000

    § 3.6 On a separate sheet, list the construction experience and present commitments of the key individuals of your
    organizatim.

     SEE A11'ACHED KEY lNDIVIDCAL R ESC~·tES

    § 4 REFERENCES
    § 4.1 Trade References:

    AT rACHF.D

    § 4.2 Bank References:
                          HCC                                                                            RHB
             VISTA BANK OF TEXAS                                                    ALLEGIANCE RANK r£XAS
              14561 N.W. FREEWAY                                                    8727 W. SA\·1 llOt.:STON PARKWAYN.. STE 100
             I IOUSTON, TEXAS 77040                                                  HOUSTON, TE)L\S 770~0
              BRANDO~ DV-RK, BRA..'ICH PRESIOE>:T                                   PHIL J 10\V.i\RD, VICE PRF.SrDE~T
             (713) 210-7602                                                          (281) 894-3200
    § 4.3 Surety:
             § 4.3.1 Name of bonding company:
    AIA Ooc~;&nt A305"' - 198"6. c:·; py;igh! 0 19ll4, lS39, 197!1and1!!SG by-The Anrer'.can ln;tilute ~ ~.rchit.,cts.-Aii right• reserved. WARNING: Thb AlA°"-
    Oo::.um~ntia prol;<;t6'J !:>y U.S. Cc1:1}·r~n1 ~"'and ltltem1tlonal "irna!ln. Unauthorlttd rt-p:(>;!uC"Jon or <liWlbutlo11 of :-,'1is AJ,\" Do-;u;n•r1t. or a<1/   3
    :»:tioo o f it, mty ro~vtt In UYttt c.'vil and cr.mrnat ~:nlt•a.r.. ~nlf will b• proncu~ to 11\e m»ir.YJm e>;d&:tt p:>.sl!i!a undet U1e law. This document
    was p'O:lucc.:I b'/ A'.A sc:.'tnar• al 14:~S:13 O"I 09t.2912010 under O'liar No 673S97(520_1 which e"l)lru c~ 07/1512011, end ts not fo;reH'e.
    Unr "oles:                                                                                                                                        {201984~972j




•                                                                                                            HCCI-AAA-PRODUCTION-002721
          Case15-32751
         Case  19-03452 Document
                         Document106-13
                                  1-26 Filed
                                        FiledininTXSB
                                                  TXSBon
                                                       on05/03/19
                                                          02/05/16 Page
                                                                    Page46
                                                                         52ofof78
                                                                                65




                                       llCC
                               SAFECO I:'.'\Sf..;llf\.\!CE COMPANY OF AMERICA
                                100 I FOURTM AVENUE
                               SE(\TTLE, WA 98154

                   § 4.3.2 '\amc and address ofagent:

                                                      llCC

                               ROSALYND. llASSEU.
                               n ·IPACT RJSK SOT .lffIONS. LLC
                               200 VALLEYWOOO DRIVK SUlTE BJOO
                               Tl-IE WOODLA.~DS, TX 77380
                                (28 1) 863-9867

        § 5 FINANCING
        § 5.1 Financial Statement.
                 § 5.1.1 .-\ttach a financial srntemem, preferably audited, including your organi1.ation's latest balance sheet
                 and income statement sho\\-ing the following items: \\'ill be fomished upon request

                             Current Assds (e.g., cash, joint venture t1ccounts. ucc11unts receivable, notes receivable, uccrued
                             income, deposits, materials invcmory and prepaid expenses);

                             Net Fixed Assets;

                             Other Assets;

                             Current Liabilities (e.g., aC(.'OUnts payable, nou~s payable, accrued cxp:m:ies, provision for income
                             taxes, advances, accrued s.-ilarics and :wcrued payroll taxes);

                             Other Liabilities {e.g., capital, capital stock, authorized and out1:tanding !.hare;; par values, eamed
                             surplus and retained earnings).

                   § 5.1.2 Name and address of firm preparing attached financial statement, and date tl1crcof:



                   § 5.1.3 Is the attached financial statemc11l for the identical organi7..ation named on page onc'l



                   § 5.1.4 Jfnot, explain !he relationship and financial responsibility of the organization whose financial
                         statement is provided (e.g., parent-subsidiary).



        § 5.2 Will the organizatim whose financial statement js attached a.::t as guarantor of tl1c contra.::t for construction'/

    I    Yes                        fl.If
                                    I                /~·;
                                                 / j ./ ';··                 . ~Q
                                                                           £.z. V
                                               ~./,1~'/;·i/·,,,. l__....·/            ;i:S-.~- ..
                                             !• ,/             •
        § SSIGNATURE                \ .• f
    I §6.1 Dated at thi~~j#d~~PTE'.\-1BE~:2010                                                                               (
                              ...                                  I

        AIA Document AlOS"' --19s6. Cep)'li9hl Q 19~: 1969. 1979 and 198S by Th·~·Ameri:an Institute of Atclllttcl;~·All rights reaerved:~iAANlt~G: This AJA•
        Oac~m~nt ls pro!ntad by U.S. Co;r:11'gll! Law ui~ l:item•ll<tn•I Trutlu. llntlithorlu:l repro:tuet:on or df~l1;t,~Uon o! thlt AJA" Ooet:mt-r.I, or ~uy
        Portion of it, miy 1nult in scv~,.., Cl\•il Jr.1 'rin>ir:~f ;»~zftics, a:id wlii I>~ fTO$t<:ut• :l lo 11.a tMxon u-n 011~nl po$$~;,, u:il!tr l.'lt l~w. This dccum~nl
                                                                                                                                                                                  4
        vns pro<t.:ced by ,t,IA solt,~are at 14:49:13 on 0312912010 J'lder Ctdo1No.6735~74520_1 wh>eh eic;>i1es on 07/l51'il11, and is nol f!.K resale.
        Unr Notes:                                                                                                                                               (201!le..4972)




-                                                                                                                        HCCI-AAA-PRODUCTION-002722
      Case15-32751
     Case  19-03452 Document
                     Document106-13
                              1-26 Filed
                                    FiledininTXSB
                                              TXSBon
                                                   on05/03/19
                                                      02/05/16 Page
                                                                Page47
                                                                     53ofof78
                                                                            65




            i'\amc of Organization: !lASSELL CO'.\ISTRUCTION CO., TNC. I R. HASSELL nt:rLDER8, n\C:.

            Uy:

            Title:         .JA\U::S P. HA~SE.LL                                                     TERRY TAURfEl.1.0
                           PRESlDENT                                                                EXECUTIVE v1CE PRESIDENT
                           HASSELL CONS rRtXTIO:N CO.. INC                                           R. Il:\SSF.LL BUILDERS, r\C.
    § 6.2



    l\·1R. JA~lES P. H:\SSELL and '.\1R. TP.RRY TALlUELLO b<!ing duly sworn depose and sa)· that the infom1ation
    provided herein is true and sufficient I)' complete so as not lo be misleading.

            Subscribed and sworn before me thi:; 29th day of SEPTl:!MOER. 20 I0

            .,otary publ'1c: 1·.
            "'                                     ( . ..... .. k:._1\
                             , __.._,..,,..,·,;y...\i......,.._;.__,/~
                                          1
            '.\·1y Commission Expires: 6-15-12




    AIA Docum~~t A305 "' -1988.       C;PYrl9ht       0 1964. 1~9. 197S..; n:t 1996 by Tt,;·A,nerican ~r.stitute o("A,--;;·,;;i;;·;~~All right$ rmrv~. VJARtnNG: 1'hf\I -iJ~
     O:ieu!'1l4nt i~ prott';tt:I by U.S. Copyright Liw and l:i!e:uallo~al Trntlu, Unauth:lriud rbp<odu<11"n 0 1 d istllbutio:: of tlliS AlA2 D::<:J1To~at, or any               5
     po"llcn of It. rt:>:'/ 111~1;!\ In uve11> eiYil anti tn:r:!;.al pel'Altlu. ~ntl v-'!1~ proaocu!l!d to U1• rr.nlm'.l:n M:ler.l p06si~a ur.de• d1e lav. This tvcullent
    '"as p.-oduced !>)' AIA so.'twore a: H:4Y.13 on CS!2S.'20'.0 L:'lder Order tlo 6i35974520_ 1 ~.h!ch exp.~ on 07/1 512':>11, ar.:I is net tor raul e.
    User tl olos:                                                                                                                                             (2'119!11;4972)




-                                                                                                                   HCCI-AAA-PRODUCTION-002723
               Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 48 of 78
Schanette Holtke

From:                                Robert Overbey [robert@bondproinc.com]
Sent:                                2/1 /2008 12:25 PM
To:                                  frazeb@safeco.com
Cc:                                  Schanette Holtke
Subject:                             FW: R. Hassell Surety Submission

Attachments:                         9_30_06 & 9_30_07 Financials -R. Hassell Holding Co.tif; 12_31_07 Financials - R. Hassell Holding
                                     Co .. tif; 12_31_07 Financials-R. Hassell Holding Co.tif; 1_16_08 Hartford Meeting Agenda.tif; 1_16_08
                                     Royce Personal Financial Statement.tif; 2008 EM between Robert & Eric re Financials.tif; 1:_11_08 EM
                                     re Financials-Robert & Eric.tif; 2006 Hartford GIA.tif; Royce Personal Financials.tif; Resume-
                                     Ricardo.tif; Resume-Terry Tauriello.tif; Resume-Royce Hassell.tif; 2007 Promissory Note.tif; 9_30_04
                                     & 9_30_05 Financials-R. Hassell Holding Co.tif; 9_30_05 & 9_30_06 Financials-R. Hassell & Co.tif




       11
    9 30 06 &
                             11
                        12_31_07
                                                 11
                                            12_31_07
                                                                     11                  11                 11
                                                             1_16_08 Hartford 1_16_08 Royce 2008 EM between 1_11_08 EM re
                                                                                                                                11                  11
                                                                                                                                           2006 Hartford
_30_07 Financials -.nancials - R. Hasseinancials-R. Hassell. Meeting Agend ... Personal Flnanci ... Robert & Eric ... Financials-Rober... GIA.tif (658 KB) ...



       11
  Royce Personal
                             11                  11
                       Resume-Ricardo.tif Resume-Terry
                                                                     11
                                                                Resume-Royce
                                                                                        11
                                                                                    2007 Promissory
                                                                                                            11
                                                                                                           9_30_04 &
                                                                                                                                11
                                                                                                                              9_30_05 &
  Financials.tlf ...       (32 KB)        Tauriello.tif (11... Hassell.tif (54 K... Note.tif (2 MB ... _30_05 Financials-R_30_06 Financials-R
                                                                                                                                                Frank:

Thanks for speaking with me regarding R. Hassell. As I mentioned, the Hartford has withdrawn as
surety for R. Hassell, based primarily on the fact that the company lost $2 million in 2007 as
well as an increase in debt caused by the refinancing of their equipment.  Their fiscal year-end
is 9/30/07.

However, their first quarter has reflected an immediate turnaround as witnessed by the compiled
statement provided herein.

Lastly, Royce Hassell, as you will note from his personal statement, has numerous assets which
may be placed in to the company as additional paid - in capital (e.g. he owns $700,000+ in
Trustmark stock), or to offset the debt.

They are looking for a $2 million/$10 million program, so I am hopeful that you could assist us
in reestablishing this company's bonding program. As I mentioned, I have represented them
through the Hartford for over 8 years, and until now, has been a very good client for both of
us.

Thank you for your consideration.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Schanette Holtke [mailto:schanette@gmail.com]
Sent: Tuesday, January 22, 2008 8:52 AM
To: robert@bondproinc.com
Subject: R. Hassell Surety Submission



                                                                                       Exhibit                        Exhibit
                                                                                        C-5                             O



                                                                                1
               Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 49 of 78
 Schanette Holtke
 From:                    Robert Overbey [robert@bondproinc.com]
 Sent:                    2/6/2008 11 :56 AM
 To:                      Conrcrete@aol.com
 Cc:                      'robert'
 Subject:                 FW: Paid in Capital


 Royce,


 Below is the response from Arch Insurance .



 Schanette L. Holtke for

 Robert M. Overbey, Jr.

 BondPro, Inc.

 713-355-1 000 Phone

 713-355-1 001 Fax




From: Fountain, Douglas [mailto:DF ountain@a rchinsuran ce.com]
Sent: Wednesday , February 06, 2008 11:42 AM
To: Robert Overbey
Subject: RE: Paid in Capital



Robert,



Thank you for updating me on R. Hassell. While the $300M infusion is an obvious positive
                                                                                           for
both cash flow and the current financial situation , my other concern with R. Hassell is their
ability to sustain a profit. As I indicated to you in my previous email, there has been
                                                                                          $2.SMM
in operating losses over the past two years.           I would like to see the operation sustain a profit
over the course of the year. I do recognize you need a more expedient response in order
                                                                                         to
restore bonding support, however, I would like to see more of a trend than just one quarter
positive earnings before further consideri ng bonding support. I know it is not the answer of
                                                                                            you
were looking for but this is our position at this time. Please feel free to contact me if
                                                                                            you
have any additiona l questions .



Thanks,



Doug Fountain
Arch Insurance
2800 Post Oak, #5858
Houston, TX 77056                                     Exhibit          Exhibit
713-344-2 234  (Direct)                                C-8               P
713-344-2 240 (Fax)
713-377-8 433 (cell)


                                                         1
               Case 19-03452
 Dfountain@archinsuranc e.com   Document 1-26 Filed in TXSB on 05/03/19 Page 50 of 78


 From: Robert Overbey [mailto:robert@bondpro inc.com]
 Sent: Tuesday, February 05, 2008 12:50 PM
 To: Fountain, Douglas
 Subject: FW: Paid in Capital



 Doug:



 I have attached for your review verification of additional paid-in capital from Royce Hassell to
 R. Hassell & Co., Inc.  Please advise if this assists in strengthening R. Hassell's position
 insofar as procurement of a surety line of credit from Arch is concerned.



Thanks,



Robert M. Overbey, Jr.

BondPro, Inc.

713-355-1000 Phone

713-355-1001 Fax




From: Conrcrete@aol.com [mailto:Conrcrete@aol.c om]
Sent: Tuesday, February 05, 2008 11:26 AM
To: Robert@bondproinc.com; sligon@rnlrcpa.com
Subject: Paid in Capital



Attached is the deposit receipt for the $300,000 paid in capital. My wife and I have personally
paid this money into the corporation and tomorrow we will be able to furnish you with the bank
verification.



Royce




Who's never won? Biggest Grammy Award surprises of all time on AOL Music.
<http://music.aol.com/gr ammys/pictures/never-wo n-a-grammy?NCID=aolcm p00300000002548>




The information contained in this e-mail message may be privileged and confidential information
and is intended only for the use of the individual and/or entity identified in the alias address
of this message. If the reader of this message is not the intended recipient, or an employee or
                                                 2
Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 51 of 78




                               Exhibit          Exhibit
                                C-9               Q
              Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 52 of 78
Schanette Holtke

From:                Bill King [bking@suretec.com]
Sent:                2/27/2008 10:56 AM
To:                  Robert Overbey
Cc:                  Schanette Holtke
Subject:             RE: R.Hassell


Correction ... make that a copy of the deposit receipt along with a copy of the check.



From: Bill King
Sent: Wednesday, February 27, 2008 10:53 AM
To: 'Robert Overbey'
Cc: 'Schanette Holtke'
Subject: R.Hassell


I have confirmed with Scott Olsen that Royce can deposit the checks directly into the Frost Bank
account.  Our only request with this arrangement is that they fax a copy of the check and the
deposit slip that we will provide directly to Scott.

Bill King
SureTec
713-683-1480
www.suretec.co m<http://www.s uretec.com/>




                                                     Exhibit     Exhibit
                                                      C-6          R



                                                       1
              Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 53 of 78
Schanette Holtke
From:                          Schanette Holtke [schanette@bondproinc.com]
Sent:                          2/11/2008 3:30 PM
To:                            Conrcrete@aol.com
Cc:                            'Robert Overbey'
Subject:                       R. Hassell I 2008 SureTee GIA (unsigned)

Attachments:                   2008 SureTec GIA (unsigned).tif




2008 SureTec GIA
  (unslgned).ti •.•
                      Royce,

Pursuant to your conversation with Robert, attached is a copy of the SureTec General Indemnity
Agreement. Please sign and have notarized where indicated. If you have any questions, please
contact me or Robert. Have a good afternoon.

Regards,
Schanette L. Holtke, CISR CIC
Assistant Vice President
BondPro, Inc.
Conunercial Insurance/Surety Bonds
Ph: 713-355-1000
Fx: 713-355-1001
Cell: 713-416-5745
Visit our Website: www.bondproinc.com




                                                                 1
                Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 54 of 78

2/18/2008 3:44 PMRobert Overbey


Robert Overbey

From:                             Bill King [bking@sure tec.com]
Sent:                             Friday, February 08, 2008 12:19 PM
To:                               Robert Overbey
Cc:                               Christy Breining
Subject:                          RE: R. Hassell & Co., Inc.



•     $6million SureTec bonded work. However, we will still underwrite the total case on the total
      program (bonded & unbonded).
•     Subjective; however, logical points of re-evaluation would be when the Hartford's liability is gone-
      as the debt is reduced-continued profitable operations. Also, when our FDS staff advises of their
      opinion on the backroom.


From:             Robert Overbey [mailto:robert@bondoroinc.com]
Sent:             Friday, February 08, 2008 12:09 PM
To:               Bill King
Cc:               Christy Breining
Subject:          RE: R. Hassell & Co., Inc.

Hi Bill:
                                                                                                                  a couple
Thank you very much for your proposal, and prior to my advising Royce Hassell, I wanted to clarify and/or confirm
of items:

      •      When you indicate $6 million "aggregate bonded program" is this interpreted as bonded work only? In other
             words, unbonded work would therefore not count against the aggregate, correct?
      •      Are there certain parameters that would need to be met in the future to wean R. Hassell from the funds control
             requirement, or is more subjective at this point?
      •      Corporate and personal indemnity in favor of SureTec is not an issue, as Hartford has both as well.

Thanks again, and I am grateful for your offer of support, and look forward to hearing from you.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-100 0 Phone
713-355-1001 Fax




From: Bill King [mailto:bking @suretec.co m]
Sent: Friday, February 08, 2008 11:22 AM
To: Robert Overbey
Cc: Christy Breining
Subject: RE: R. Hassell & Co., Inc.

Robert, here is what we propose.



Robert M. Overbey, Jr.                                            1
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
               Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 55 of 78

2/18/2008 3:44 PMRobert Overbey
Initially we will support R Hassell on a $3million single/$6million aggregate bonded program using our
Funds Disbursement Service. The fee attached to FDS is 1% of the contract price and is in addition
to the standard bond premium. At this point in time we cannot offer the Retro-rate program.

The FDS accomplishes two things from our prospective, first and foremost it protects and segregates
our bonded obligation from the former surety's obligations. Secondly, it will give us invaluable insight
into the backroom operations of Royce's company.

The debt is still a concern for us and we will be closely monitoring the reduction of these obligations.

We will also require the full corporate and personal indemnities involved.

I will be happy to personally visit with you regarding this. Here is a link to our FDS program from our
website so you & Royce may review http://www.suretec.com/fds/index.htm.

From:            Robert Overbey [mailto:robert@bondproinc.com]
Sent:            Friday, February OB, 2008 10:16 AM
To:              Bill King
Subject:         FW: R. Hassell

Hi Bill:

I wanted to check with you on the status of R. Hassell & Co., Inc .. Thanks and I look forward to hearing from you.

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Robert Overbey fmailto:robert@bondproinc.com]
Sent: Wednesday, February 06, 2008 3 :34 PM
To: 'Bill King'
Subject: RE: R. Hassell

Bill:

Thanks, and I have advised Royce as to the timeframe. I appreciate your assistance very much!

Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1000 Phone
713-355-1001 Fax




From: Bill King fmailto:bking@suretec.com]


Robert M. Overbey, Jr.                                           2
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
                Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 56 of 78

2/18/2008 3:44 PMRobert Overbey
Sent: Wednesday, February 06, 2008 11:44 AM
To: Robert Overbey
Subject: RE: R. Hassell

Robert while I am at a conference I have Christy inputting the data into the system so we can review and make a proposal
to you. It will be this week but may be as late as Friday.

     ----Original Message-----
    From:              Robert Overbey [mailto:robert@bondproinc.coml
    Sent:              Wednesday, February 06, 2008 7:10 AM
    To:               Bill King
    Subject:          R. Hassell

    Hi Bill:

    I wanted to check in with you and see how you were coming on R. Hassell.

    Thanks for your consideration and I look forward to hearing from you.

    Robert M. Overbey, Jr.
    President
    BondPro, Inc.
    8 Greenway Plaza, Suite 814
    Houston, Texas 77046
    713-355-1000 Phone
    713-355-1001 Fax
    robert@bondproinc.com
    www.bondproinc.com




Robert M. Overbey, Jr.                                                 3
BondPro, Inc.
robert@bondproinc.com
713-355-1000 phone
713-355-1001 fax
713-503-0600 cell
         Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 57 of 78



                                    BondPro, Inc.
                              8 Greenway Plaza, Ste 814
                                Houston, Texas 77046
                                    713/355-1000
                                www.bondproinc.com


 Date: February 14, 2008

L_f;J:                ___ -5Bi~Jng                         ----------~/
[__Q>mpany:     ___         SureTec                ·-------
  From:                     Schanette L. Holtke, CIC
  Company:                  BondPro, Inc'-._ _ _ _ _ _ _ _ _
  RE:                       R. Hassell Holding Companies, Inc.
                            GIA
~-----------~--------------                                    _______J

 Bill,

 Attached is the original signed GIA for the referenced.

 Regards,

Schanette L. Holtke, CIC
Assistant Vice President
Phone: 713/355-1000
Fax: 713/355-1001
                    Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 58 of 78

R. HASSELL HOLDING COMPANIES,                                                   LETTER OF TRANSMITTAL
             INC
                        P. 0. Box 20487
                   Houston, TX 77225-0487                                          DATE:     Februarv 13, 2008          I JOB No.
                713-665-2442 • 713-665-5616
                                                                                   ATTENTION

TO:         Mr. Robert Overby
            Bond Pro


WE ARE SENDING YOU                  0   Attached     0   Under separate cover via _ _ _ _ _ _ _ _ the follo\ving items:

            0   Shop Drawings       0   Prints       0   Plans       0   Samples 0 Specifications

            0   Copy of Letter      0   Change Order


NO. OF                                                                          DESCRIPTION
COPIES             DATE


    1                            General Agreement of Indemnity - SureTee




These are              as
            0   For Approval        0   Approved as submitted            0   Resubmit _ _ _ _ copies of approval
            0   For your use        0   Approved as noted                0   Submit           copies for distribution
            0   As requested        0   Returned for corrections
                                           Return corrected prints       0
            0Forrevie\v/comment 0-----~~-----------------------
            0   FOR BIDS DUE - - - - - - -                  0    PRINTS RETURNED AFTER LOAN TO US

Remfilks: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __



Copy To: _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                   Signed:   ~ ~---
                                                                                                -ft/
                                    Ifenclosures ore not as noted, kindly notifY us at once.        Thank you.
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 59 of 78




                                               SureTec
                                                             v
                                                                           R. Hassell Holding Companies, Inc., et al


                                    GENERAL AGREEMENT OF INDEMNITY
 This General Agreement of Indemnity, herein called the "Agreement," is made and executed this 11th
  day of February, 2008 by the undersigned, herein called the "lndemnitors," in favor of, and for the benefit
 of, SureTec Insurance Company and its co-sureties, reinsurers, and other sureties through whom it may
 procure the execution of bonds and undertaking, herein collectively called the "Company."

 Witnesseth:

 WHEREAS, in the transaction of business certain bonds, guaranties, obligations of suretyship, undertakings and
 other writings obligatory in the nature of a bond or ancillary thereto (all such bonds, guaranties, obligations, and
 undertakings being collectively referred to herein as "bonds"} may have heretofore been, and may hereafter be,
 required by, for, or on behalf of the lndemnitors or any one or more of the lndemnitors in whose bonds the
 lndemnitors do hereby affirm to have a substantial material and beneficial interest, and as a condition precedent to
 the execution of any and all such bonds, the Company requires execution of this General Agreement of Indemnity.

NOW, THEREFORE, in consideration of these premises, and of the execution or continuance of such bonds, and
for other good and valuable consideration, the lndemnitors do, for themselves, their heirs, executors, administrators,
personal representatives, assigns and any and all of their wholly or partially owned subsidiary companies,
subsidiaries of subsidiaries, proprietorships, divisions or affiliates, partnerships, joint ventures or co-ventures in
which any of the undersigned lndemnitors, have any interest or participation, whether open or silent, now in
existence or which may hereafter be created or acquired, jointly and severally agree with, and make this General
Agreement of Indemnity in favor of, and for the benefit of, the Company as follows:

 1. The lndemnitors shall pay to the Company, at its home office at 952 Echo Lane, Suite 450, in the City of
Houston, Harris County, Texas, premiums, fees, and charges at the rates and at the times specified by Company,
and will continue to pay the same when such premium, fee, or charge is annual and when additional premiums,
fees, or charges are due for changes to underlying bonded obligations. Premiums are due and payable upon
execution of bonds and upon renewal thereof. The lndemnitors shall be liable for additional and renewal premiums
hereunder until the Company shall be discharged and released from any and all liability and responsibility upon and
from each such bond or liability arising therefrom, and until the lndemnitors shall deliver to the Company at its home
office in Houston, Texas, competent written evidence, satisfactory to the Company, of the Company's discharge
from all liability on such bond or bonds. The lndemnitors shall also pay to Company, its affiliates, or to third parties,
as the case may be, all underwriting, inspection, funds disbursement, escrow, special handling, filing, recording, and
similar fees required or charged in connection with the underwriting, execution, or administration of any bonds.

 2. The lndemnitors shall indemnify and save the Company harmless from and against every claim, demand,
liability, cost, Joss, charge, suit, judgment, award, fine, penalty, and expense which the Company may pay, suffer, or
incur in consequence of having executed, delivered, or procured the execution of such bonds, or any renewals or
continuations thereof or substitutes therefor, including, but not limited to, court costs, mediation and facilitation fees
and expenses, fees and expenses of attorneys, accountants, adjusters, inspectors, experts, and consultants,
whether on salary, retainer, in-house, or qtherwise, and the expense of determining liability, or procuring, or
attempting to procure, release from liability, or in bringing suit or claim to enforce the obligation of any of the
lndemnitors under this Agreement. In the event the Company deems it necessary to respond to, make an
Investigation of, or settle, defend, or compromise a claim, demand or suit, the lndemnitors acknowledge and agree
that all expense attendant to such response, investigation, settlement, defense, and compromise, whether incurred
General Agreement of Indemnity
Rev 09/19/2006                                                                                           Page 1 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 60 of 78

 internally or otherwise, and whether or not lndemnitor has offered to defend Company, Is included as an indemnified
 expense and shall be paid by lndemnitors to Company on demand. In the event of payments by the Company, a
 voucher, affidavit, bordereaux or other evidence of such payments are prima facie evidence of the propriety thereof,
 and of the lndemnitors' liability therefor to the Company. In the event that lndemnitors are covered by any insurance
 policy or policies for any matter or claim that may be brought against Company, or for which Company may have
 any exposure or liability, the coverage under such insurance policy or policies shall be primary. lndemnitors waive
 any and all claims of subrogation against Company.

 3. Payment of loss or deposit of collateral shall be made to the Company by the lndemnitors as soon as liability
 exists or is asserted against the Company, whether or not the Company shall have made any payment therefor.
 Such payment shall be equal to the larger of (a) the amount of any reserve set by the Company, or {b) such amount
 as the Company, in its sole judgment, shall deem sufficient to protect it from loss. The Company shall have the right
 to use the deposit, or any part thereof, in payment or settlement of any liability, loss or expense for which the
 lndemnitors would be obligated to indemnify the Company under the terms of this Agreement. If for any reason the
 Company shall deem it necessary to increase a reserve to cover any possible liability or loss, the lndemnitors will
 deposit with the Company, immediately upon demand, a sum of money equal to any increase thereof as collateral
 security to the Company for such liability or loss. lndemnitors acknowledge that there is no adequate remedy at law
 for the breach of this provision and that payment of damages would not adequately compensate Company for such
 breach. Accordingly, Company may compel lndemnitors to specifically perform these obligations pursuant to
 applicable law.

 4.      The lndemnitors immediately upon becoming aware of any demand, notice, or proceeding preliminary to
 determining or fixing any liability, with which the Company may be subsequently charged under any such bond, shall
 notify the Company thereof in writing at its home office, 952 Echo Lane, Suite 450, Houston, Texas, 77024.

 5.     The Company shall have the right to settle, compromise, prosecute, or defend any claim or action brought
 against the Company or any lndemnitor upon or relating to any bond or by any lndemnitor against a third party
 relating to any bonds or any interests granted herein. Company's decision with respect thereto shall be binding and
 conclusive upon the lndemni!ors.

6.    The Company, and its designated agents, consultants, and representatives, shall al any and all reasonable
times, have free access to the books and records of the lndemnitors. lndemnitors consent to Company's requests
for, and use of, consumer credit reports and investigative consumer credit reports with respect to any of the
individual lndemnitors. Any bank, depository, creditor, credit bureau or credit reporting agency, obligee of a bond,
subcontractor, material supplier, claimant, prior surety, agent, or other person, firm or corporation possessing
records or having information concerning the financial affairs and records or having information concerning the
current or past financial affairs and operations of the lndemnitors is hereby authorized to furnish to the Company
and its representatives, consultants, and affiliates, any such records or Information requested by the Company.
lndemnitors will execute, as requested by the Company, any additional documents necessary to cause the release
and production of records and information authorized by this paragraph.

 7.    In the event the lndemnitors, or any of them, shall {a) fail to pay any premium or underwriting charge or fee
when due, or (b) fail to pay any amounts dtie hereunder, {c) abandon, forfeit or breach a bonded contract or
 obligation, or have been alleged to have abandoned, forfeited, or breached any such contract, (d) breach or be
declared to have breached any bond issued by or at the request of Company, {e) have proceedings instituted
 against them, or any them, alleging that they are insolvent, or for the appointment of a receiver or trustee for the
 benefit of creditors, whether such lndemnitor(s) are insolvent or not, (f) have proceedings instituted against them, or
 any of them, the effect of which may be to deprive any of them of the use of any part of the equipment, funds, or
assets used in connection with the work under bonded contract so as to hinder, delay or impede the normal
satisfactory progress of the work, {g) fall to cooperate with Company in the investigation of claims made or
threatened to be made against Company, or (h) the Company shall become insecure or unsure of the lndemnitors'
willingness or ability to perform their obligations hereunder, and irrespective of whether lndemnitors have been
declared in default under any bond or undertaking, the Company shall have the right. but not the obligation, to: (x)
take possession of !he work and under any other contract in connection with which the Company has given its bond
or bonds within the purview of this Agreement and, at the expense of the lndemnitors, to continue performance of
the contract{s), or cause, consent to,- or arrange for, the completion thereof, (y) direct the obligees under such
bonds to hold or forward contract proceeds and retainages due, earned, or to become due or earned, under the
contract to the Company or its designees for disbursement or offset against other obligations of lndemnitors to


General Agreement of lndemnily
Rev 09/19/2006                                                                                          Page 2 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 61 of 78

  Company as it deems necessary or advisable, and/or (z) take such other and further action as the Company may, in
  its sole discretion, deem advisable, prudent, or necessary.

  8.    lndemnitors shall pay interest on, and interest shall accrue on, all unpaid indebtedness of lndemnltors to
  Company at an interest rate equal to the lesser of: (a) eighteen percent (18%) per annum or (b) the Highest Lawful
  Rate (as such term Is defined below). Interest on unpaid premiums shall not begin to accrue, however, until 45 days
  following the date of execution of a bond, or the renewal of a bond, by Company or its attorney-in-fact.
  Notwithstanding any other provision herein, the aggregate interest rate charged under this Agreement, including all
  charges, fees, or other payments in connection herewith or therewith deemed in the nature of interest under
  applicable Jaw shall not exceed the Highest Lawful Rate. It is the intention of Company and lndemnitors to conform
 strictly to any applicable usury laws. Accordingly, if Company contracts for, charges, or receives any consideration
 which constitutes interest in excess of the Highest Lawful Rate, then any such excess shall be canceled
 automatically and, if previously paid, shall at Company's option be applied to the outstanding principal balance due
 hereunder or be refunded to lndemnitors. As used in this paragraph, the term "Highest Lawful Rate" means the
 maximum lawful interest rate, if any, that at any time or from time to time may be contracted for, charged, or
 received under the laws applicable to Company which are presently in effect or, to the extent allowed by law, under
 such applicable Jaws which may hereafter be in effect and which allow a higher maximum non-usurious interest rate
 than applicable laws now allow.

 9. As further security, the lndemnitors hereby grant to the Company a security interest in, and lien on, all of their
 equipment, machinery, plant, inventory, insurance policies, vehicles, tools, real property, and materials, as well as
 sums, claims, causes of action, accounts, accounts receivable, and rights due or to become due in connection with
 any contract, whether or not bonded by Company. This Agreement shall constitute a Security Agreement and a
 Financing Statement for the benefit of the Company In accordance with the Uniform Commercial Code and all
 similar statutes and a deed of trust or mortgage, as applicable, and may be filed by the Company without notice to
 perfect the security interests and liens granted herein. The Company may add schedules, property descriptions, and
 other documents to this Agreement as necessary and may sign a copy of this Agreement, or copy thereof, where
 required for filing as a Financing Statement or to otherwise perfect any interest granted herein. For the purpose of
 recording this Agreement, a photocopy of this Agreement acknowledged by a representative of Company before a
 Notary Public as being a true copy hereof shall be regarded as an original. The grant of the security interest and lien
 position, and any efforts to perfect same, are in addition to, and not in abrogation of, substitution for, nor restriction
 of any and all rights which the Company has or may have under this Agreement, at law, or in equity.

 10.    The lndemnitors hereby irrevocably nominate, constitute, appoint and designate the Company and its
designees as their attorney-in-fact with the right, power, and authority, but not the obligation, to exercise all of the
rights and powers of the lndemnitors assigned, transferred, and set over to the Company in this Agreement, and in
the name of the lndemnitors, or any one or more of them, to make, endorse, execute, sign, and deliver any and all
additional or other instruments and writings, including, but not limited to, assignments, financing statements,
documents, instruments, checks, drafts, deposit, ACH, and wire transfer directives and orders, change of address
notices, liens and releases thereof, applications, certificates, draw requests, orders, releases, and papers deemed
necessary or desirable by the Company, and to collect the proceeds thereof, in order to give full effect not only to
the Intent and meaning of the obligations assumed, and the agreements made, by lndemnitors hereunder, and the
assignments and conveyances made herein, btlt also the full protection intended to be herein given to the Company
under all other provisions of this Agreement. The lndemnitors hereby ratify and confirm all acts and 9ctions taken
and done by the Company and its deslgnees as such attorney-in-fact. The powers and authority granted herein shall
not be affected by the disability or incapacity of the lndemnitors or any one or more of them.

11. The lndemnitors understand and agree that the circumstances, financial or otherwise, of any one or more of
the lndemnitors may change substantially over the period of this agreement and the lndemnitors therefore agree to
keep themselves fully informed as to the business activities and financial affairs of any one or more of the
lndemnitors and of the risks being engaged in so that the lndemnitors are always aware of the risks of hazards in
continuing to act as lndemnitors. The lndemnitors hereby expressly waive any requirement for notice from the
Company of any fact or information coming to the notice or knowledge of the Company affecting its rights or the
rights or liabilities of the lndemnitors.

12. In the event of any claim or demarig being made by the Company against the lndemnitors, or any one of more
of the parties so designated, by reason of the execution of a bond or bonds, the Company is hereby expressly
authorized to settle or compromise with any one or more of the lndemnitors individually, and without reference to·the
others, and such settlement or composition shall not affect the liability of any of the others and the lndemnitors
General Agreement of Indemnity
Rev 0911912006                                                                                           Page 3 of9
                  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 62 of 78

 hereby expressly waive the right to be discharged by reason of the release of one or more of the lndemnitors, and
 hereby consent to any settlement or compromise that may hereafter be made.

  13. The Company is not required, by reason of any application for a bond or by reason of having issued a previous
 bond, bid bond, "bondability letter," or otherwise, to execute or procure the execution of or participate In the
 execution or renewal of any further bond or bonds. The Company, at its sole option and without assigning any
 reason therefor, may decline to execute or to participate in or procure the execution or renewal of any bond without
 impairing the validity of this Agreement or Incurring any liability to lndemnitors. Any promise or agreement by
 Company or its representatives to issue or execute any bond or undertaking in the future shall be revocable at will
 by Company unless and until such bond or undertaking is properly authorized and issued by Company. Company's
 failure or refusal to issue final bonds after bid bonds or other proposal guarantees have been issued shall not
 excuse lndemnitors from their liability to indemnify and hold Company harmless from any loss or claim against such
 bid bond or proposal guarantee, nor shall such failure or refusal give rise to any cause of action in favor of
 lndemnltors for alleged losses of anticipated profits or other benefits.

 14. The lndemnitors acknowledge and agree this it is their sole responsibility to provide the proper forms
for the bonds to be executed by the Company, and to review and approve any bond and undertaking
executed by the Company on its own forms. Neither the Company, nor its agents, shall have any liability
whatsoever to the lndemnitors if they shall fail to furnish the Company with the proper forms or to object to
forms furnished by the Company. It shall be the sole responsibility of the lndemnitors to review all bond
forms executed by the Company for appropriateness and for any errors or omissions prior to delivery of the
bonds to an obligee. The Company and its agents shall have no liability to the lndemnitors on account of
any negligence (whether sole or concurrent), inadvertence, error or omission in the preparation, execution,
or delivery of any bonds. Prior to requesting that the Company issue any bond, the lndemnitors shall obtain
confirmation that the proposed obligee on the bond will accept the Company as surety on the proposed
bond, and neitherthe Company, nor its agents, shall have any liability whatsoever if any obligee refuses, for
whatever reason, to accept the Company as surety on any bond. The lndemnitors agree that the
lndemnitors shall be solely responsible for arranging, independent of the Company, for the timely delivery
of any bond to the obligee. The Company and its agents shall have no liability to the lndemnitors if any
bond is not timely delivered to any obllgee for any reason whatsoever, including any negligent acts or
omissions on the part of the Company or its agents.

15. The lndemnitors agree that the Company's liability, if any, to the lndemnitors, or to any of them, on
account of any acts or omissions by the Company or any of its consultants, affiliates, agents, or
representatives (whether such acts or omissions arise in tort, negligence, trespass, breach of contract, by
statute, or at law) arising out of or relating to any bonds or any other conduct of the Company or its agents,
representatives, employees, attorneys, attorneys-in-fact, adjusters, or consultants is hereby expressly
limited to an amount not to exceed the premium actually paid to the Company for such bond.

 16. If the Company procures the execution of such bonds by or for other companies, including specifically, but
 without limitation, American Contractors Indemnity Company, Texas Bonding Company, or U.S. Specialty
 Insurance Company, or executes such bonds with co-sureties, or reinsures any _portions of such_ bol]ljs witti
 reinsuring companies, then all the terms and sondltions of this Agreement shall apply and operate for the benefit of,
and may be enforced by, such other companies, co-sureties and reinsurers as their interests may appear. A written
statement, signed by an officer of SureTec Insurance Company, attached to a copy of this Agreement llefore or after
execution hereof by lndemnitors, confirming procurement of execution, co-surety, or reinsurance by such other
companies, shall be prima facie evidence of the rights of such other companies hereunder and shall be binding on
lndemnitors to the same extent as if such companies were named as the Company herein in the first instance. Any
action to enforce this Agreement may be brought in the name of such other companies without the necessity of
joinder of Company.

 17. The liability of the lndemnitors hereunder shall not be affected by the failure of the lndemnitors, or any one or
more of them, to sign any contract, bond, rider, undertaking, or this Agreement, nor by any claim that other
indemnity, security, or collateral was lo have been obtained, nor by the release of any indemnity, nor the return or
exchange of any collateral, nor the forbearance or neglect in the enforcement of any requirements relating to the
disbursement, administration or controror contract proceeds, that may have been obtained or occurred. If any party
signing this Agreement is not bound for any reason, this Agreement shall still be binding upon each and every other
lndemnitor. The Company may, but shall not be obligated to, accept other and further Agreements of Indemnity
from lndemnitors or others, and may allow lndemnitors or additional indemnitors to execute Agreements of
General Agreement of Indemnity
Rev 09/19/2006                                                                                        Page4of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 63 of 78

  Indemnity in multiple counterparts. It is understood and agreed that the execution of multiple, successive,
  replacement, or additional Agreements of Indemnity or the release or partial release or the capping of liability of
  some of the lndemnitors shall not operate to release lndemnitors. lndemnitors waive any and all claims that such
  other or additional Agreements of Indemnity constitute novations, substitutions or releases of the lndemnitors.

   18. This Agreement may be terminated by the lndemnitors, or any one or more of the parties so designated, only
  upon written notice, of not less than thirty (30) days, sent by registered mail to the home office of the Company, 952
  Echo Lane, Suite 450, Houston, Harris County, Texas 77024. In no event, however, shall any such termination
  notice operate to modify, bar, discharge, limit, affect or impair the liability of the party sending such termination
  notice, with respect to, upon or by reason of any and all such bonds executed prior to a date thirty (30) days after
  the date of the Company's actual receipt of such notice in its home office as aforesaid. Any such termination notice
  shall not operate to modify, bar, discharge, limit, affect or impair the liability of non-terminating lndemnltors, with
  respect to, upon or by reason of any and all bonds issued by Company.

  19. The lndemnltors understand and agree that this document is a continuing agreement to indemnify over an
  indefinite period and that bonds issued by the Company may vary widely in amounts and nature and that the
  lndemnitors will be bound by all such bonds, and any changes in the amounts of such bonds or underlying
 obligations, whether or not Company consents to such changes. The lndemnitors shall continue to remain bound
 under the terms of the Agreement even though the Company may from time to time, heretofore or hereafter, with or
 without notice to or knowledge of the lndemnitors, accept or release other agreements of indemnity, collateral, or
 conditions in connection with the procurement of bonds, from lndemnitors or others, it being expressly understood
 and agreed by the lndemnitors that any and all other rights which the Company may have or acquire against the
 lndemnitors or others under any such other or additional agreements of indemnity or collateral shall be in addition
 to, and not in lieu of, the rights afforded Company under this Agreement.

 20. This General Agreement of Indemnity is governed by, and shall be interpreted in accordance with, the laws of
 the State of Texas without giving effect to any law or rule that would cause the laws of any jurisdiction other than the
 State of Texas to be applied. All of your duties and obligations under this Agreement are due, payable, and
 performable In Houston, Harris County, Texas. If any provision or provisions, or portion thereof, of this Agreement
 shall be void or unenforceable under the laws of any jurisdiction governing its construction, this Agreement shall not
 be void or vitiated thereby, but shall be construed and enforced with the same effect as though such provision or
 provisions, or portion thereof, were omitted and the other provisions shall remain in full force and effect

21. This General Agreement of Indemnity applies to bonds written by or at the request of Company as surety, co-
surety, or reinsurer on behalf of the undersigned lndemnitors, or any of them, and any and all of their wholly or
partially owned subsidiary companies, subsidiaries of subsidiaries, proprietorships, divisions or affiliates,
partnerships, joint ventures or co-ventures in which any of the undersigned lndemnltors, their wholly or partially
owned subsidiary companies, subsidiaries of subsidiaries, divisions, proprietorships, or affiliates, have any interest
or participation whether open or silent; jointly, severally, or in any combination with each other; now in existence or
which may hereafter be created or acquired.

22. The lndemnitors hereby warrant and represent the accuracy of all financial statements submitted !lf to be
submitted to the Company, and covenant and-agree that the assets described therein are dedicated to and imposed
with a trust for the purpose of this Agreement of Indemnity and for the benefit of the Company.

23 Except where prohibited by law, lndemnitors hereby waive all right to claim any property, including homestead,
as exempt from levy, execution, sale or other legal process secured or requested by Surety under the laws of the
United States or of any state or province or of any other government.

24. All monies due and to become due under any contract or contracts covered by bonds issued by the Company
are trust funds, whether in the possession of the lndemnitors or otherwise, for the benefit of and for payment of all
obligations for which the Company would be liable under any of said bonds, which said trust also inures to the
benefit of the Company for any liability or loss it may have or sustain under any of said bonds, and this Agreement
shall constitute notice of such trust

25. THE UNDERSIGNED INDEMNITORS REPRESENT TO THE COMPANY THAT THEY HAVE CAREFULLY
READ THIS ENTIRE AGREEMENT CONSISTING OF THIS PAGE, THE PRECEDING PAGES, AND ANY PAGES
WHICH FOLLOW, AND THAT THERE ARE NO OTHER PROMISES, AGREEMENTS OR UNDERSTANDINGS
WHICH IN ANY WAY LESSEN OR MODIFY THE OBLIGATIONS SET FORTH HEREIN. THE UNDERSIGNED
General Agreement of Indemnity
Rev 09/19/2006                                                                                          Page 5 of9
                    Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 64 of 78

   INDEMNITORS RECOGNIZE THAT THE ABOVE AND FOREGOING AGREEMENTS INCLUDE BROAD RIGHTS
   IN FAVOR OF COMPANY AND LIMITATIONS ON THE LIABILITY OF COMPANY AND ITS AGENTS FOR
  CERTAIN ACTS AND OMISSIONS, INCLUDING NEGLIGENT ACTS AND OMISSIONS. THE EFFECTIVE DATE
  OF THIS AGREEMENT OF INDEMNITY SHALL BE THE DAY AND YEAR FIRST ABOVE WRITTEN,
  REGARDLESS OF THE DATE OR DATES ON WHICH THE UNDERSIGNED MAY EXECUTE THIS
  AGREEMENT AND REGARDLESS OF WHETHER BONDS WERE ISSUED BY THE COMPANY BEFORE OR
  AFTER THE EXECUTION OR EFFECTIVE DATE OF THIS AGREEMENT. THE COMPANY'S ACCEPTANCE OF
  THIS AGREEMENT SHALL BE PRESUMED AND IS DEEMED EFFECTIVE BY ITS RECEIPT OF THIS
  AGREEMENT, ITS RELIANCE HEREON, OR BY ITS EXECUTION OF ANY BOND OR UNDERTAKING FOR
  INDEMNITORS OR ANY OF THEM.




              Corporation or Partnership




 Printed Name & Title:
 Royce J. Hassell, President

 3550 Willow Bend, Houston, TX 77054
 Street or P.O. Box City         State/Zip



             Corporation or Partnership                                      LLC




 Printed Name & Title:                                Printed Name & Title:
 Royce J. Hassell, President                          Royce J. Hassell, President

3550 Willow Bend, Houston, TX 77054                   3550 Willow Bend, Houston, TX 77054
Street or P.0. Box City         State/Zip             Street or P.O. Box City         State/Zip




            Corporation or Partnership




Printed Name & Title:
Royce J. Hassell, President

3550 Willow Bend, Houston, TX 77054
Street or P.O. Box City         State/Zip



General Agreement of Indemnity
Rev 09/1912006                                                                           Page 6 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 65 of 78




                                                                                        Individual
                          Individual
                                                                   Name:      Silvia T. Hassell
  Name:
                                                                   By:
  By:                                                                                    Signature

                                                                  7907 S. Rice Blvd., Bellaire, TX 77401
 7907 S. Rice Blvd., Bellaire, TX 77401                           Street or P.O. Box City             State/Zip
 Street or P.O. Box City             State/Zip




            .--:---                Individual Notary Acknowledgment
_s=t=at~e~of'--~/ex8==-~'~5'--~~~~~~~~~                       §
_C_o_un_fy~o~t~f/~_rJ_~-~~IS~~~~~~~~~
 Onthis /.2-z:i   dayof J-~         2oall                                           before me personally appeared

                                          Royce J. Hassell and Silvia T. Hassell
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) ls/are
subscribed to the within and foregoing instrument, and acknowledged to me that he/she/they executed the sa_me in-.his/
her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument, the person(s) executed the
instrument.

WITNESS my hand and official seal




General Agreement of Indemnity
Rev 09/19/2006                                                                                           Page 7 of 9
                    Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 66 of 78




             ~                      Corporate Notary Acknowledgment
_s~t=at_e_o_f_/_e._X_A-c_s___________                           §

_C=o=u=nty""""'o~f_/.1'-'-'-fi~te-'-"-'R~/~j--------~~
                     :d_                  d_,~,
                                              ff                     o oc
 On this     I ~1                day of   /"'-
                                            -                   20                     before me personally appeared

                                                       Royce J. Hassell
 personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
 subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her authorized
 capacity as the     President                       of R. Hassell Holding Companies, Inc.                            , said
 corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
 acted, executed the instrument.
 WITNESS my hand and official seal




             -r;;;                 Corporate Notary Acknowledgment
_s=m=t~e~of~~;ce~.X_i't_0_ _ _ _ _ _ _ _ _~§
_c_o_u_n~ty_o_f~H~fh~/(._l(_/_s_ _ _ _ _ _ _ _ _ ~
 On this     /J_ ~              dayof j~         20 08                                 before me personally appeared

                                                      Royce J. Hassell
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowl~dged to me that he/she executed the same in his/her authorized- ,
capacity as the     President                    - of R. Hassell & Co, Inc.                                          , said
corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which th~ person
acted, executed the instrument.
WITNESS my hand and official seal




General Agreement of Indemnity
Rev 09/19/2006                                                                                              Page 8 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 67 of 78




                                     Corporate Notary Acknowledgment
_s~t=m~e~ot~"!4~e~X~ft~s~--------~§
_c_o_u_n~ty_o_f~/J.~fr._'R-_/(_/_S_ _ _ _ _ _ _ _ _ ~
  On this        ;J_ ~              dayofj~         20 08                                before me personally appeared

                                                       Royce J. Hassell
 personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
 subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her authorized
 capacity as the     President                       of R. Hassell Builders, Inc.                                      , said
 corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
 acted, executed the instrument.
 WITNESS my hand and official seal




            ----                         LLC Notary Acknowledgment
_s~t=at~e=of'--~/~e~X~lf.'-'-=S'----------~§
_c~o"-'u=n~ty~o~f_,_;f.&-'-'~-/t_te._1_·s_ _ _ _ _ _ _ _ _ _ ~
  Onthis          /1 ~                     dayaf j~          200?5"                     before me personally appeared

                                                       Royce J. Hassell
 personally known  to me  (or proved  ta me an the basis of satisfactory evidence) ta be the person whose name is
 subscribed to the within instrument and acknowledged ta me that he/she executed the same in his/her authorized.
 capacity as the     President                     -=of G. R. Group Resources, LLC                               -      , said
 corporation, and that by his/her signature on the instrument the person, or the entity upon  behalf of which the  person
 acted, executed the instrument                                                                                  -
 WITNESS my hand and official seal                                   ~              ~
                                                                 Notary Public            ,/
                                                                 Commission Expires       '( - cJ-/~ µ I 6




General Agreement of Indemnity
Rev 0911912006                                                                                                 Page 9 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 68 of 78




                                              SureTec
                                                            v
                                                                           R. Hassell Holding Companies, Inc., et al


                                   GENERAL AGREEMENT OF INDEMNITY

This General Agreement of Indemnity, herein called the "Agreement," is made and executed this 11th
day of February , 2008 by the undersigned, herein called the "lndemnitors," in favor of, and for the benefit
of, SureTec Insurance Company and its co-sureties, reinsurers, and other sureties through whom it may
procure the execution of bonds and undertaking, herein collectively called the "Company."

Witnesseth:

WHEREAS, in the transaction of business certain bonds, guaranties, obligations of suretyship, undertakings and
other writings obligatory in the nature of a bond or ancillary thereto (all such bonds, guaranties, obligations, and
undertakings being collectively referred to herein as "bonds") may have heretofore been, and may hereafter be,
required by, for, or on behalf of the lndemnitors or any one or more of the lndemnitors in whose bonds the
lndemnitors do hereby affirm to have a substantial material and beneficial interest, and as a condition precedent to
the execution of any and all such bonds, the Company requires execution of this General Agreement of Indemnity.

NOW, THEREFORE, in consideration of these premises, and of the execution or continuance of such bonds, and
for other good and valuable consideration, the lndemnitors do, for themselves, their heirs, executors, administrators,
personal representatives, assigns and any and all of their wholly or partially owned subsidiary companies,
subsidiaries of subsidiaries, proprietorships, divisions or affiliates, partnerships, joint ventures or co-ventures in
which any of the undersigned lndemnitors, have any interest or participation, whether open or silent, now in
existence or which may hereafter be created or acquired, jointly and severally agree with, and make this General
Agreement of Indemnity in favor of, and for the benefit of, the Company as follows:

 1. The lndemnitors shall pay to the Company, at its home office at 952 Echo Lane, Suite 450, in the City of
Houston, Harris County, Texas, premiums, fees, and charges at the rates and at the times specified by Company,
and will continue to pay the same when such premium, fee, or charge is annual and when additional premiums,
fees, or charges are due for changes to underlying bonded obligations. Premiums are due and payable upon
execution of bonds and upon renewal thereof. The lndemnitors shall be liable for additional and renewal premiums
hereunder until the Company shall be discharged and released from any and all liability and responsibility upon and
from each such bond or liability arising therefrom, and until the lndemnitors shall deliver to the Company at its home
office in Houston, Texas, competent written evidence, satisfactory to the Company, of the Company's discharge
from all liability on such bond or bonds. The lndemnitors shall also pay to Company, its affiliates, or to third parties,
as the case may be, all underwriting, inspection, funds disbursement, escrow, special handling, filing, recording, and
similar fees required or charged in connection with the underwriting, execution, or administration of any bonds.

2. The lndemnitors shall indemnify and save the Company harmless from and against every claim, demand,
liability, cost, loss, charge, suit, judgment, award, fine, penalty, and expense which the Company may pay, suffer, or
incur in consequence of having executed, delivered, or procured the execution of such bonds, or any renewals or
continuations thereof or substitutes therefor, including, but not limited to, court costs, mediation and facilitation fees
and expenses, fees and expenses of attorneys, accountants, adjusters, inspectors, experts, and consultants,
whether on salary, retainer, in-house. or otherwise, and the expense of determining liability, or procuring, or
attempting to procure, release from liability, or in bringing suit or claim to enforce the obligation of any of the
lndemnitors under this Agreement. In the event the Company deems it necessary to respond to, make an
investigation of, or settle, defend, or compromise a claim, demand or suit, the lndemnitors acknowledge and agree
that all expense attendant to such response, investigation, settlement, defense, and compromise, whether incurred
General Agreement of Indemnity
Rev 09/19/2006                                                                                            Page 1 of9
                  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 69 of 78
internally or otherwise. and whether or not lndemnitor has offered to defend Company, is included as an indemnified
expense and shall be paid by lndemnitors to Company on demand. In the event of payments by the Company, a
voucher, affidavit, bordereaux or other evidence of such payments are prima facie evidence of the propriety thereof,
and of the lndemnitors' liability therefor to the Company. In the event that lndemnitors are covered by any insurance
policy or policies for any matter or claim that may be brought against Company, or for which Company may have
any exposure or liability, the coverage under such insurance policy or policies shall be primary. lndemnitors waive
any and all claims of subrogation against Company.

3. Payment of loss or deposit of collateral shall be made to the Company by the lndemnitors as soon as liability
exists or is asserted against the Company, whether or not the Company shall have made any payment therefor.
Such payment shall be equal to the larger of (a) the amount of any reserve set by the Company, or (b) such amount
as the Company, in its sole judgment, shall deem sufficient to protect it from loss. The Company shall have the right
to use the deposit, or any part thereof, in payment or settlement of any liability, loss or expense for which the
lndemnitors would be obligated to indemnify the Company under the terms of this Agreement If for any reason the
Company shall deem it necessary to increase a reserve to cover any possible liability or loss, the lndemnitors will
deposit with the Company, immediately upon demand, a sum of money equal to any increase thereof as collateral
security to the Company for such liability or loss. lndemnitors acknowledge that there is no adequate remedy at law
for the breach of this provision and that payment of damages would not adequately compensate Company for such
breach. Accordingly, Company may compel lndemnitors to specifically perform these obligations pursuant to
applicable law.

4.      The lndemnitors immediately upon becoming aware of any demand, notice, or proceeding preliminary to
determining or fixing any liability, with which the Company may be subsequently charged under any such bond, shall
notify the Company thereof in writing at its home office, 952 Echo Lane. Suite 450, Houston, Texas, 77024.

5.     The Company shall have the right to settle, compromise, prosecute, or defend any claim or action brought
against the Company or any lndemnitor upon or relating to any bond or by any lndemnitor against a third party
relating to any bonds or any interests granted herein. Company's decision with respect thereto shall be binding and
conclusive upon the lndemnitors.

6.    The Company, and its designated agents. consultants, and representatives, shall at any and all reasonable
times, have free access to the books and records of the lndemnitors. lndemnitors consent to Company's requests
for, and use of, consumer credit reports and investigative consumer credit reports with respect to any of the
individual lndemnitors. Any bank, depository, creditor, credit bureau or credit reporting agency, obligee of a bond,
subcontractor, material supplier, claimant, prior surety, agent, or other person, firm or corporation possessing
records or having information concerning the financial affairs and records or having information concerning the
current or past financial affairs and operations of the lndemnitors is hereby authorized to furnish to the Company
and its representatives, consultants, and affiliates, any such records or information requested by the Company.
lndemnitors will execute, as requested by the Company, any additional documents necessary to cause the release
and production of records and information authorized by this paragraph.

7.    In the event the lndemnitors, or any of them, shall (a) fail to pay any premium or underwriting charge or fee
when due, or (b) fail to pay any amounts due hereunder, (c) abandon, forfeit or breach a bonded contract or
obligation, or have been alleged to have abandoned, forfeited, or breached any such contract, (d) breach or be
declared to have breached any bond issued by or at the request of Company, (e) have proceedings instituted
against them, or any them, alleging that they are insolvent, or for the appointment of a receiver or trustee for the
benefit of creditors, whether such lndemnitor(s) are insolvent or not, (f) have proceedings instituted against them, or
any of them, the effect of which may be to deprive any of them of the use of any part of the equipment, funds, or
assets used in connection with the work under bonded contract so as to hinder, delay or impede the normal
satisfactory progress of the work, (g) fail to cooperate with Company in the investigation of claims made or
threatened to be made against Company, or (h) the Company shall become insecure or unsure of the lndemnitors'
willingness or ability to perform their obligations hereunder, and irrespective of whether lndemnitors have been
declared in default under any bond or undertaking, the Company shall have the right, but not the obligation, to: (x)
take possession of the work and under any other contract in connection with which the Company has given its bond
or bonds within the purview of this Agreement and, at the expense of the lndemnitors, to continue performance of
the contract(s), or cause. consent ta,· or arrange for, the completion thereof, (y) direct the obligees under such
bonds to hold or forward contract proceeds and retainages due, earned, or to become due or earned, under the
contract to the Company or its designees for disbursement or offset against other obligations of lndemnitors to


General Agreement of Indemnity
Rev 09/19/2006                                                                                         Page 2 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 70 of 78
Company as it deems necessary or advisable, and/or (z) take such other and further action as the Company may, in
its sole discretion, deem advisable, prudent, or necessary.

8.     Jndemnitors shall pay interest on, and interest shall accrue on, all unpaid indebtedness of lndemnitors to
Company at an interest rate equal to the lesser of: (a) eighteen percent (18%) per annum or (b) the Highest Lawful
Rate (as such term is defined below). Interest on unpaid premiums shall not begin to accrue, however, until 45 days
following the date of execution of a bond, or the renewal of a bond, by Company or its attorney-in-fact.
Notwithstanding any other provision herein, the aggregate interest rate charged under this Agreement, including all
charges, fees, or other payments in connection herewith or therewith deemed in the nature of interest under
applicable Jaw shall not exceed the Highest Lawful Rate. It is the intention of Company and lndemnitors to conform
strictly to any applicable usury Jaws. Accordingly, if Company contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such excess shall be canceled
automatically and, if previously paid, shall at Company's option be applied to the outstanding principal balance due
hereunder or be refunded to lndemnitors. As used in this paragraph, the term "Highest Lawful Rate" means the
maximum lawful interest rate, if any, that at any time or from time to time may be contracted for, charged, or
received under the Jaws applicable to Company which are presently in effect or, to the extent allowed by law, under
such applicable Jaws which may hereafter be in effect and which allow a higher maximum non-usurious interest rate
than applicable laws now allow.

9. As further security, the lndemnitors hereby grant to the Company a security interest in, and lien on, all of their
equipment, machinery, plant, inventory, insurance policies, vehicles, tools, real property, and materials, as well as
sums, claims, causes of action, accounts, accounts receivable, and rights due or to become due in connection with
any contract, whether or not bonded by Company. This Agreement shall constitute a Security Agreement and a
Financing Statement for the benefit of the Company in accordance with the Uniform Commercial Code and all
similar statutes and a deed of trust or mortgage, as applicable, and may be filed by the Company without notice to
perfect the security interests and liens granted herein. The Company may add schedules, property descriptions, and
other documents to this Agreement as necessary and may sign a copy of this Agreement, or copy thereof, where
required for filing as a Financing Statement or to otherwise perfect any interest granted herein. For the purpose of
recording this Agreement, a photocopy of this Agreement acknowledged by a representative of Company before a
Notary Public as being a true copy hereof shall be regarded as an original. The grant of the security interest and lien
position, and any efforts to perfect same, are in addition to, and not in abrogation of, substitution for, nor restriction
of any and all rights which the Company has or may have under this Agreement, at Jaw, or in equity.

10.     The lndemnitors hereby irrevocably nominate, constitute, appoint and designate the Company and its
designees as their attorney-in-fact with the right, power, and authority, but not the obligation, to exercise all of the
rights and powers of the lndemnitors assigned, transferred, and set over to the Company in this Agreement, and in
the name of the lndemnitors, or any one or more of them, to make, endorse, execute, sign, and deliver any and all
additional or other instruments and writings, including, but not limited to, assignments, financing statements,
documents, instruments, checks, drafts, deposit, ACH, and wire transfer directives and orders, change of address
notices, liens and releases thereof, applications, certificates, draw requests, orders, releases, and papers deemed
necessary or desirable by the Company, and to collect the proceeds thereof, in order to give full effect not only to
the intent and meaning of the obligations assumed, and the agreements made, by lndemnitors hereunder, and the
assignments and conveyances made herein, but also the full protection intended to be herein given to the Company
under all other provisions of this Agreement. The lndemnitors hereby ratify and confirm all acts and actions taken
and done by the Company and its designees as such attorney-in-fact. The powers and authority granted herein shall
not be affected by the disability or incapacity of the lndemnitors or any one or more of them.

11. The Jndemnitors understand and agree that the circumstances, financial or otherwise, of any one or more of
the lndemnitors may change substantially over the period of this agreement and the lndemnitors therefore agree to
keep themselves fully informed as to the business activities and financial affairs of any one or more of the
lndemnitors and of the risks being engaged in so that the lndemnitors are always aware of the risks of hazards in
continuing to act as lndemnitors. The lndemnitors hereby expressly waive any requirement for notice from the
Company of any fact or information coming to the notice or knowledge of the Company affecting its rights or the
rights or liabilities of the lndemnitors.

12. In the event of any claim or demand being made by the Company against the lndemnitors, or any one of more
of the parties so designated, by reason of the execution of a bond or bonds, the Company is hereby expressly
authorized to settle or compromise with any one or more of the lndemnitors individually, and without reference to the
others, and such settlement or composition shall not affect the liability of any of the others and the lndemnitors
General Agreement of Indemnity
Rev 09/19/2006                                                                                           Page 3 of9
                  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 71 of 78
hereby expressly waive the right to be discharged by reason of the release of one or more of the lndemnitors, and
hereby consent to any settlement or compromise that may hereafter be made.

13. The Company is not required, by reason of any application for a bond or by reason of having issued a previous
bond, bid bond, "bondability letter," or otherwise, to execute or procure the execution of or participate in the
execution or renewal of any further bond or bonds. The Company, at its sole option and without assigning any
reason therefor, may decline to execute or to participate in or procure the execution or renewal of any bond without
impairing the validity of this Agreement or incurring any liability to lndemnitors. Any promise or agreement by
Company or its representatives to issue or execute any bond or undertaking in the future shall be revocable at will
by Company unless and until such bond or undertaking is properly authorized and issued by Company. Company's
failure or refusal to issue final bonds after bid bonds or other proposal guarantees have been issued shall not
excuse lndemnitors from their liability to indemnify and hold Company harmless from any loss or claim against such
bid bond or proposal guarantee, nor shall such failure or refusal give rise to any cause of action in favor of
lndemnitors for alleged losses of anticipated profits or other benefits.

14. The lndemnitors acknowledge and agree this it is their sole responsibility to provide the proper forms
for the bonds to be executed by the Company, and to review and approve any bond and undertaking
executed by the Company on its own forms. Neither the Company, nor its agents, shall have any liability
whatsoever to the lndemnitors if they shall fail to furnish the Company with the proper forms or to object to
forms furnished by the Company. It shall be the sole responsibility of the lndemnitors to review all bond
forms executed by the Company for appropriateness and for any errors or omissions prior to delivery of the
bonds to an obligee. The Company and its agents shall have no liability to the lndemnitors on account of
any negligence (whether sole or concurrent), inadvertence, error or omission in the preparation, execution,
or delivery of any bonds. Prior to requesting that the Company issue any bond, the lndemnitors shall obtain
confirmation that the proposed obligee on the bond will accept the Company as surety on the proposed
bond, and neither the Company, nor its agents, shall have any liability whatsoever if any obligee refuses, for
whatever reason, to accept the Company as surety on any bond. The lndemnitors agree that the
lndemnitors shall be solely responsible for arranging, independent of the Company, for the timely delivery
of any bond to the obligee. The Company and its agents shall have no liability to the lndemnitors if any
bond is not timely delivered to any obligee for any reason whatsoever, including any negligent acts or
omissions on the part of the Company or its agents.

15. The lndemnitors agree that the Company's liability, if any, to the lndemnitors, or to any of them, on
account of any acts or omissions by the Company or any of its consultants, affiliates, agents, or
representatives (whether such acts or omissions arise in tort, negligence, trespass, breach of contract, by
statute, or at law) arising out of or relating to any bonds or any other conduct of the Company or its agents,
representatives, employees, attorneys, attorneys-in-fact, adjusters, or consultants is hereby expressly
limited to an amount not to exceed the premium actually paid to the Company for such bond.

16. If the Company procures the execution of such bonds by or for other companies, including specifically, but
without limitation, American Contractors Indemnity Company, Texas Bonding Company, or U.S. Specialty
Insurance Company, or executes such bonds with co-sureties, or reinsures any portions of such bonds with
reinsuring companies, then all the terms and conditions of this Agreement shall apply and operate for the benefit of,
and may be enforced by, such other companies, co-sureties and reinsurers as their interests may appear. A written
statement, signed by an officer of SureTec Insurance Company, attached to a copy of this Agreement before or after
execution hereof by lndemnitors, confirming procurement of execution, co-surety, or reinsurance by such other
companies, shall be prima facie evidence of the rights of such other companies hereunder and shall be binding on
lndemnitors to the same extent as if such companies were named as the Company herein in the first instance. Any
action to enforce this Agreement may be brought in the name of such other companies without the necessity of
joinder of Company.

17. The liability of the lndemnitors hereunder shall not be affected by the failure of the lndemnitors, or any one or
more of them, to sign any contract, bond, rider, undertaking, or this Agreement, nor by any claim that other
indemnity, security, or collateral was to have been obtained, nor by the release of any indemnity, nor the return or
exchange of any collateral, nor the forbearance or neglect in the enforcement of any requirements relating to the
disbursement, administration or controror contract proceeds, that may have been obtained or occurred. If any party
signing this Agreement is not bound for any reason, this Agreement shall still be binding upon each and every other
lndemnitor. The Company may, but shall not be obligated to, accept other and further Agreements of Indemnity
from lndemnitors or others, and may allow lndemnitors or additional indemnitors to execute Agreements of
General Agreement of Indemnity
Rev 09/19/2006                                                                                       Page 4 of 9
                  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 72 of 78
Indemnity in multiple counterparts. It is understood and agreed that the execution of multiple, successive,
replacement, or additional Agreements of Indemnity or the release or partial release or the capping of liability of
some of the lndemnitors shall not operate to release lndemnitors. lndemnitors waive any and all claims that such
other or additional Agreements of Indemnity constitute novalions, substitutions or releases of the lndemnitors.

18. This Agreement may be terminated by the lndemnitors, or any one or more of the parties so designated, only
upon written notice, of not less than thirty (30) days, sent by registered mail to the home office of the Company, 952
Echo Lane, Suite 450, Houston, Harris County, Texas 77024. In no event, however, shall any such termination
notice operate to modify, bar, discharge, limit, affect or impair the liability of the party sending such termination
notice, with respect to, upon or by reason of any and all such bonds executed prior to a date thirty (30) days after
the date of the Company's actual receipt of such notice in its home office as aforesaid. Any such termination notice
shall not operate to modify, bar, discharge, limit, affect or impair the liability of non-terminating lndemnitors, with
respect to, upon or by reason of any and all bonds issued by Company.

19. The lndemnitors understand and agree that this document is a continuing agreement to indemnify over an
indefinite period and that bonds issued by the Company may vary widely in amounts and nature and that the
lndemnitors will be bound by all such bonds, and any changes in the amounts of such bonds or underlying
obligations, whether or not Company consents to such changes. The lndemnitors shall continue to remain bound
under the terms of the Agreement even though the Company may from time to lime, heretofore or hereafter, with or
without notice to or knowledge of the lndemnitors, accept or release other agreements of indemnity, collateral, or
conditions in connection with the procurement of bonds, from lndemnitors or others, ii being expressly understood
and agreed by the lndemnitors that any and all other rights which the Company may have or acquire against the
lndemnitors or others under any such other or additional agreements of indemnity or collateral shall be in addition
to, and not in lieu of, the rights afforded Company under this Agreement.

20. This General Agreement of Indemnity is governed by, and shall be interpreted in accordance with, the laws of
the State of Texas without giving effect to any law or rule that would cause the laws of any jurisdiction other than the
State of Texas to be applied. All of your duties and obligations under this Agreement are due, payable, and
performable in Houston, Harris County, Texas. If any provision or provisions, or portion thereof, of this Agreement
shall be void or unenforceable under the laws of any jurisdiction governing its construction, this Agreement shall not
be void or vitiated thereby, but shall be construed and enforced with the same effect as though such provision or
provisions, or portion thereof, were omitted and the other provisions shall remain in full force and effect.

21. This General Agreement of Indemnity applies to bonds written by or at the request of Company as surety, co-
surety, or reinsurer on behalf of the undersigned lndemnitors, or any of them, and any and all of their wholly or
partially owned subsidiary companies, subsidiaries of subsidiaries, proprietorships, divisions or affiliates,
partnerships, joint ventures or co-ventures in which any of the undersigned lndemnitors, their wholly or partially
owned subsidiary companies, subsidiaries of subsidiaries, divisions, proprietorships, or affiliates, have any interest
or participation whether open or silent; jointly, severally, or in any combination with each other; now in existence or
which may hereafter be created or acquired.

22. The lndemnitors hereby warrant and represent the accuracy of all financial statements submitted or to be
submitted to the Company, and covenant and agree that the assets described therein are dedicated to and imposed
with a trust for the purpose of this Agreement of Indemnity and for the benefit of the Company.

23 Except where prohibited by law, lndemnitors hereby waive all right to claim any property, including homestead,
as exempt from levy, execution, sale or other legal process secured or requested by Surety under the laws of the
United States or of any state or province or of any other government.

24. All monies due and to become due under any contract or contracts covered by bonds issued by the Company
are trust funds, whether in the possession of the lndemnitors or otherwise, for the benefit of and for payment of all
obligations for which the Company would be liable under any of said bonds, which said trust also inures to the
benefit of the Company for any liability or loss ii may have or sustain under any of said bonds, and this Agreement
shall constitute notice of such trust.

25. THE UNDERSIGNED INDEMNITORS REPRESENT TO THE COMPANY THAT THEY HAVE CAREFULLY
READ THIS ENTIRE AGREEMENT CONSISTING OF THIS PAGE, THE PRECEDING PAGES, AND ANY PAGES
WHICH FOLLOW, AND THAT THERE ARE NO OTHER PROMISES, AGREEMENTS OR UNDERSTANDINGS
WHICH IN ANY WAY LESSEN OR MODIFY THE OBLIGATIONS SET FORTH HEREIN. THE UNDERSIGNED
General Agreement of Indemnity
Rev 09/19/2006                                                                                          Page 5 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 73 of 78
 INDEMNITORS RECOGNIZE THAT THE ABOVE AND FOREGOING AGREEMENTS INCLUDE BROAD RIGHTS
 IN FAVOR OF COMPANY AND LIMITATIONS ON THE LIABILITY OF COMPANY AND ITS AGENTS FOR
 CERTAIN ACTS AND OMISSIONS, INCLUDING NEGLIGENT ACTS AND OMISSIONS. THE EFFECTIVE DATE
 OF THIS AGREEMENT OF INDEMNITY SHALL BE THE DAY AND YEAR FIRST ABOVE WRITTEN,
 REGARDLESS OF THE DATE OR DATES ON WHICH THE UNDERSIGNED MAY EXECUTE THIS
 AGREEMENT AND REGARDLESS OF WHETHER BONDS WERE ISSUED BY THE COMPANY BEFORE OR
 AFTER THE EXECUTION OR EFFECTIVE DATE OF THIS AGREEMENT. THE COMPANY'S ACCEPTANCE OF
 THIS AGREEMENT SHALL BE PRESUMED AND IS DEEMED EFFECTIVE BY ITS RECEIPT OF THIS
 AGREEMENT, ITS RELIANCE HEREON, OR BY ITS EXECUTION OF ANY BOND OR UNDERTAKING FOR
 INDEMNITORS OR ANY OF THEM.




             Corporation or Partnership
 Name:     R. Hassell Holding Companies, Inc.

 By:
                           Signature

Printed Name & Title:
Royce J. Hassell, President

3550 Willow Bend, Houston, TX 77054
Street or P.O. Box City         State/Zip



            Corporation or Partnership                                       LLC
Name:      R. Hassell & Co, Inc.                      Name:   G. R. Group Resources, LLC

By:                                                   By:
                          Signature                                        Signature

Printed Name & Title:                                 Printed Name & Title:
Royce J. Hassell, President                           Royce J. Hassell, President

3550 Willow Bend, Houston, TX 77054                   3550 Willow Bend, Houston, TX 77054
Street or P.O. Box City         State/Zip             Street or P.O. Box City         State/Zip




            Corporation or Partnership
Name:      R. Hassell Builders, Inc.

By:
                          Signature

Printed Name & Title:
Royce J. Hassell, President

3550 Willow Bend, Houston, TX 77054
Street or P.O. Box City         State/Zip



General Agreement of Indemnity
Rev 09/19/2006                                                                           Page 6 of9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 74 of 78




                                                                                         Individual
                         Individual
                                                                    Name:      Silvia T. Hassell
 Name:        Royce J. Hassell
                                                                    By:
 By:                                                                                      Signature
                           Signature
                                                                    7907 S. Rice Blvd., Bellaire, TX 77401
7907 S. Rice Blvd., Bellaire, TX 77401                              Street or P.O. Box  City            State/Zip
Street or P.O. Box City             State/Zip




                                       Individual Notary Acknowledgment
_S~t~a~te~o~f'--~~~~~~~~~~~~~~~~ §
                                §
_C~o_u_nty~o_f~~~~~~~~~~~~~~~~~ §

On this                           day of                       20                    before me personally appeared

                                           Royce J. Hassell and Silvia T. Hassell
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are
subscribed to the within and foregoing instrument, and acknowledged to me that he/she/they executed the same in his/
her/their authorized capacity(ies), and that by his/her/their signature(s) on the instrument, the person(s) executed the
instrument.

WITNESS my hand and official seal

                                                               Notary Public
                                                               Commission Expires




General Agreement of Indemnity
Rev 09/19/2006                                                                                            Page 7 of 9
                   Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 75 of 78




                                    Corporate Notary Acknowledgment
_S_ta_te~of~~~~~~~~~~~~~~~~- §
                                                                §
_C_o_u_n~ty~o_f_________________                                §

 On this                         day of                         20                     before me personally appeared

                                                      Royce J. Hassell
 personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
 subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her authorized
 capacity as the     President                       of R. Hassell Holding Companies, Inc.                            , said
 corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
 acted, executed the instrument.
 WITNESS my hand and official seal

                                                                Notary Public
                                                                Commission Expires




                                    Corporate Notary Acknowledgment
-"-St~a~te~o~f~~~~~~~~~~~~~~~~-§
                                                §
_C_o_u_nty_o_f_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ §

On this                          day of                         20                     before me personally appeared

                                                      Royce J. Hassell
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her authorized
capacity as the     President                       of R. Hassell & Co, Inc.                                         , said
corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS my hand and official seal

                                                                Notary Public
                                                                Commission Expires




General Agreement of Indemnity
Rev 09/19/2006                                                                                               Page 8 of9
                  Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 76 of 78




                                    Corporate Notary Acknowledgment
State of                         ~~~~~~~~~~
                                                               §
~~~~~~~~~~



                                                               §
County of                                                      §

On this                          day of                        20                     before me personally appeared

                                                     Royce J. Hassell
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her authorized
capacity as the     President                       of R. Hassell Builders, Inc.                                     , said
corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS my hand and official seal

                                                               Notary Public
                                                               Commission Expires




                                          LLC Notary Acknowledgment
_s_t_a_te~o_f~~~~~~~~~~~~~~~~~- §
                                §
_C~o~u~n~ty~o~f~~~~~~~~~~~~~~~~ §

On this                          day of                        20                     before me personally appeared

                                                     Royce J. Hassell
personally known to me (or proved to me on the basis of satisfactory evidence) to be the person whose name is
subscribed to the within instrument and acknowledged to me that he/she executed the same in his/her authorized
capacity as the     President                       of G. R. Group Resources, LLC                                    , said
corporation, and that by his/her signature on the instrument the person, or the entity upon behalf of which the person
acted, executed the instrument.
WITNESS my hand and official seal

                                                               Notary Public
                                                               Commission Expires




General Agreement of Indemnity
Rev 09/19/2006
                                                                                                            Page 9 of9
               Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 77 of 78
Schanette Holtke
From:               Schanette Holtke [schanette@bondproinc.com]
Sent:               2/8/2008 3:02 PM
To:                 'Bill King'
Cc:                 'Robert Overbey'
Subject:            R. Hassell

Importance:          High


Bill,

Royce accepts the terms of SureTec's offer for surety bonding. Please forward the indemnity
agreement at your earliest convenience. Once the indemnity agreement has been signed, we would
like to set up another meeting with R. Hassell & SureTec.

If you have any questions, please contact our office.         Have a good weekend.

Regards,

Schanette L. Holtke, CISR CIC
Assistant Vice President
BondPro, Inc.
Commercial Insurance/Surety Bonds
Ph: 713-355-1000
Fx: 713-355-1001
Cell: 713-416-5745
Visit our Website: www.bondproinc.com <http://www.bondproinc.com/>




                                                    1
              Case 19-03452 Document 1-26 Filed in TXSB on 05/03/19 Page 78 of 78
Schanette Holtke

From:                   Robert Overbey [robert@bondproinc.com]
Sent:                   2/6/2008 11 :57 AM
To:                     Conrcrete@ aol.com
Cc:                     'robert'
Subject:                FW: R. Hassell - PLEASE READ THIS ONE!


Royce,

Below is the response from SureTec.          There is a good chance we will be able to get a favorable
quote/bon ding line by Friday.

Schanette L. Holtke for
Robert M. Overbey, Jr.
BondPro, Inc.
713-355-1 000 Phone
713-355-1 001 Fax




From: Bill King [mailto:bk ing@suret ec.com]
Sent: Wednesday , February 06, 2008 11:44 AM
To: Robert Overbey
Subject: RE: R. Hassell

Robert while I am at a conferenc e I have Christy inputting the data into the system
                                                                                     so we can
review and make a proposal to you.   It will be this week but may be as late as Friday.

         -----Orig inal Message- ----
        From:        Robert Overbey [mailto:ro bert@bon dproinc.co m]
        Sent: Wednesday , February 06, 2008 7:10 AM
        To:   Bill King
        Subject:     R. Hassell

        Hi Bill:

        I wanted to check in with you and see how you were corning on R.     Hassell.
        Thanks for your considera tion and I look forward to hearing from you.

        Robert M. Overbey, Jr.
        President
        BondPro, Inc.
        8 Greenway Plaza, Suite 814
        Houston, Texas 77046
        713-355-1 000 Phone
        713-355-1 001 Fax
        robert@bo ndproinc.c om
        www.bond proinc.com




                                                       1
